Exhibit 10.15.2

 

 

 

Notice of Grant of       T. Rowe Price Group, Inc. Stock Option Award     ID:
52-2264646     100 E. Pratt Street     Baltimore, MD 21202 USA

 

 

 

NAME   Award Number:     ADDRESS   ID:         Plan:    

 

 

On                     , 20     (the Grant Date), T. Rowe Price Group, Inc.
(Price Group) granted you an award of stock options (the Options) under Price
Group’s [2004 Stock][2012 Long-Term] Incentive Plan to purchase from Price Group
                     shares of Price Group common stock at $         per share,
the closing price of Price Group common stock on the Grant Date. The Options are
[nonqualified stock options which do not qualify as incentive stock options for
purposes of U.S. federal tax law.][intended to be incentive stock options to the
fullest extent permitted by U.S. federal tax law.] The Options become
exercisable as shown below, subject to the provisions of the Statement of
Additional Terms Regarding Awards of Stock Options [(version 1A)] [(version 1B)]
(the Statement of Additional Terms) which sets forth the terms and conditions of
this grant. The Options, if not sooner exercised, forfeited or otherwise
terminated, expire on                     , 20     (the Expiration Date).

Vesting Schedule:

Except as otherwise provided in the Statement of Additional Terms, so long as
your employment with Price Group and/or its affiliates is continuous from the
Grant Date through the applicable date upon which vesting is scheduled to occur,
the Options will become vested and exercisable for shares of Price Group common
stock in installments on the vesting dates set forth in the vesting schedule
below.

 

# of Options

  Vesting Date   12/    /20       12/    /20       12/    /20      
12/    /20       12/    /20    

The Statement of Additional Terms describes additional circumstances under which
the Options may become vested and exercisable.

Your participation in our stock-based compensation program recognizes that you
play a key role in the long-term success of Price Group and affords you the
opportunity to participate alongside our other stockholders in that success.

 

 

   

 

CEO & President     Date

 

 

To accept this grant you must, on or after                     , access the T.
Rowe Price Exchange Web site and select myTRP >Compensation, Payroll &
Stock>Employee Stock Transactions – TRPG Stock>Equity Awards>Equity Award
Information (Express Desktop) or go to
https://home2.troweprice.com/tsso/tssoweb/SSOServlet. After signing in using
your T. Rowe Price network logon and password, you will be in Express Desktop.
Click on Grant History under the type of award you received and accept the
appropriate award(s) by selecting the Pending link in the Status column. You
must accept this grant by no later than                      .

By accepting the grant online, you acknowledge that you have been provided, have
read and agree to be bound by the terms of the Statement of Additional Terms
under which this grant has been made and the prospectus for the [2004
Stock][2012 Long-Term] Incentive Plan, both of which are available on the
Express Desktop. You also consent to the electronic delivery, via email, posting
on Price Group’s Web site, Express Desktop or the Web site of any third party
vendor that provides stock plan administrative services to Price Group, of this
Notice, the Statement of Additional Terms and all future notices or other
information with respect to this grant, the [2004 Stock][2012 Long-Term]
Incentive Plan, and the common shares of Price Group. You may receive from the
Company, at no cost to you, a paper copy of any electronically delivered
documents by contacting the Payroll and Stock Transaction Group in the
CFO-Finance Department in the Baltimore, Maryland – Pratt Street office or by
telephone, at 410-345-7716.



--------------------------------------------------------------------------------

T. ROWE PRICE GROUP, INC. [2004 STOCK][2012 LONG-TERM] INCENTIVE PLAN

 

 

STATEMENT OF ADDITIONAL TERMS

REGARDING AWARDS OF STOCK OPTIONS

(version 1A)

 

This Statement of Additional Terms Regarding Awards of Stock Options (the
“Terms”) and all of the provisions of the T. Rowe Price Group, Inc. [2004
Stock][2012 Long-Term] Incentive Plan (the “Plan”) are incorporated into your
stock option award, the specifics of which are described on the “Notice of Grant
of Stock Option Award” (the “Notice”) that you received. Once you have accepted
the Notice in accordance with the instructions set forth thereon, the Terms, the
Plan and the Notice, together, constitute a binding and enforceable contract
respecting your stock option award. That contract is referred to in this
document as the “Agreement.”

1. Terminology. Capitalized words and phrases used in these Terms are defined in
the Glossary at the end of this document or the first place such word or phrase
appears in this document.

2. Vesting.

(a) Vested Status upon Grant Date. All of the Options are nonvested and
forfeitable as of the Grant Date. For clarity, as used in this Agreement, the
term “vest” means that the Options become exercisable for the purchase of Common
Stock. The fact that an Option has become vested does not mean or otherwise
indicate that you have an unconditional or nonforfeitable right to such Option.
A vested Option remains subject to the terms, conditions and forfeiture
provisions provided for in the Plan and in this Agreement.

(b) Vesting Schedule. So long as your Service is continuous from the Grant Date
through the applicable date upon which vesting is scheduled to occur, the
Options will vest and become exercisable on the vesting dates as set forth in
the correlating Notice.

(c) Post-employment Vesting Continuation.

(i) If, as of the date on which your Termination of Service occurs, you have
attained age 60 and have at least ten years of Service credit with the Company
(as determined by the Committee), including Service with any successor to the
Company, then, except as otherwise provided in this Agreement, the then-unvested
Options that have not been previously forfeited and which are scheduled to vest
within the 36-month period immediately following your Termination of Service
will vest and become exercisable on their scheduled vesting dates set forth in
the correlating Notice notwithstanding the fact that your Service has
terminated.

(ii) Notwithstanding the provisions of Section 2(c)(i) to the contrary, unless
the Committee determines otherwise, your unvested Options will be immediately
forfeited for no consideration, no further vesting will accrue and no shares of
Common Stock will be delivered in respect thereof, if you breach any of the
restrictive covenants set forth in Section 6.

 

1



--------------------------------------------------------------------------------

(d) Vesting upon Death or Disability. All of the Options that have not already
vested or been previously forfeited will vest and become exercisable upon your
death or Termination of Service due to your Total and Permanent Disability.

(e) Double-trigger Vesting. If, coincident with or during the 18-month period
following the effective date of a Change in Control, your Service is terminated
either (i) by the Company or a successor to the Company other than for Cause,
Total and Permanent Disability or death or (ii) by you for Good Reason, then all
of the Options that have not already vested or been previously forfeited or
terminated in connection with the Change in Control will vest and become
exercisable upon such Termination of Service. [Include the following for Options
granted under the 2004 Stock Incentive Plan: The double-trigger vesting
provisions set forth in this paragraph reflect the Committee’s exercise of its
discretion to limit accelerated vesting that may otherwise have been
contemplated under the provisions of Section 7(c)(ii) of the Plan and the
provisions of this paragraph, as modified by Section 9(d), shall apply to the
Options in lieu of the provisions of Section 7(c)(ii) of the Plan unless the
Committee determines otherwise.]

3. Exercise of Options.

(a) Exercisability. None of the Options are exercisable as of the Grant Date.
The Options will become exercisable in installments in accordance with the
Vesting Schedule set forth in the correlating Notice, so long as you are in the
continuous Service of the Company from the Grant Date through the applicable
vesting dates or as otherwise provided in Section 2 above.

(b) Option Exercise Rights.

(i) You may exercise the Options, to the extent they have become exercisable, on
any business day on or before the Expiration Date or the earlier termination of
the Options, unless otherwise provided under applicable law. For this purpose, a
business day is any day, other than a weekend or U.S. federal holiday, on which
Price Group’s principal executive offices (in Baltimore, Maryland – Pratt
Street) are open for business. You are not required to exercise your Options
when they vest. Vested Options will accumulate and be exercisable by you, in
whole or in part, at any time before the Options expire or are otherwise
forfeited or terminated.

(ii) Notwithstanding the foregoing, if at any time the Committee determines that
the delivery of Common Stock under the Plan or this Agreement is or may be
unlawful under the laws of any applicable jurisdiction, or federal, state or
foreign (non-United States) securities laws, your right to exercise the Options
or receive Common Stock pursuant to the Options will be suspended until the
Committee determines that such delivery is lawful. Likewise, if at any time the
Committee determines that the delivery of Common Stock under the Plan or this
Agreement is or may violate the rules of the national securities exchange on
which the Common Stock is then listed for trade, your right to exercise the
Options or receive Common Stock pursuant to the Options will be suspended until
the Committee determines that such exercise or delivery would not violate such
rules. Any suspension of your right to exercise the Options under this paragraph
will not extend the Expiration Date of the Options and your Options could expire
unexercisable during such a suspension.

 

2



--------------------------------------------------------------------------------

(iii) Section 4 below describes certain limitations on exercise of the Options
that apply in the event of your death, Total and Permanent Disability, or
Termination of Service which limitations could terminate your right to exercise
the Options earlier than the Expiration Date.

(iv) You may exercise the Options only in multiples of whole shares. No
fractional shares of Common Stock will be issued under the Options.

(c) Exercise Procedure. In order to initiate an exercise of your Options, you
must deliver the following items to the Company’s Payroll and Stock Transaction
Group in the CFO-Finance Department in the Baltimore, Maryland – Pratt Street
office:

(i) an exercise notice, in such manner and form (including, without limitation,
electronic on-line format) as the Committee may require from time to time, that
specifies the number of shares of Common Stock you then desire to purchase under
the Options and your method of payment of the aggregate purchase price; and

(ii) full payment of the aggregate purchase price for the shares specified in
the exercise notice or properly executed, irrevocable instructions, in such
manner and form as the Committee may require from time to time, to effectuate a
broker-assisted cashless exercise, each in accordance with Section 3(e) of this
Agreement.

(d) Date Exercise becomes Effective.

(i) Your exercise will become effective (the “Exercise Date”) as follows,
provided that such exercise otherwise is permitted under and complies with all
applicable laws:

(A) on the date on which both the exercise notice and payment of the aggregate
purchase price is received by the Company’s Payroll and Stock Transaction Group,
if such items are received by 5:00 p.m. U.S. Eastern Time on a business day;

(B) on the first business day after the date on which both the exercise notice
and payment of the aggregate purchase price is received by the Company’s Payroll
and Stock Transaction Group, if such items are received after 5:00 p.m. U.S.
Eastern Time or are received on a day that is not a business day; or

(C) on the date on which the sale of shares is executed via a broker-assisted
cashless exercise, as confirmed by the brokerage firm, if the exercise notice is
accompanied by instructions to effectuate a broker-assisted cashless exercise.

(ii) You are responsible for ensuring that your exercise notice and payment of
the aggregate purchase price or instructions to effectuate a broker-assisted
cashless exercise are received by the Company’s Payroll and Stock Transaction
Group with sufficient time to enable the Exercise Date to occur in accordance
with the foregoing

 

3



--------------------------------------------------------------------------------

rules before the Options expire, are forfeited or otherwise terminated. Because
The Nasdaq Stock Market closes at 4:00 p.m. U.S. Eastern Time, any
broker-assisted cashless exercise instruction received by the Company’s Payroll
and Stock Transaction Group after 4:00 p.m. U.S. Eastern Time cannot be
processed until the next business day on which The Nasdaq Stock Market is open
for trading. If your broker-assisted cashless exercise instruction results in
the sale of shares over a number of days, each day on which a sale occurs will
constitute the Exercise Date of the Option with respect to the shares sold on
such day.

(e) Method of Payment.

(i) You may pay the aggregate purchase price for the shares specified in the
exercise notice by:

(A) delivering cash, wire or fund transfer, check, bank draft, postal or express
money order payable to the order of the Company, or other cash equivalent
acceptable to the Committee in its discretion, in each such case in currency
acceptable to the Committee;

(B) executing a broker-assisted cashless exercise in accordance with
Regulation T of the Board of Governors of the Federal Reserve System through a
brokerage firm designated or approved by the Committee, under which the broker
is irrevocably instructed to deliver to the Company on your behalf an amount, in
cash or acceptable cash equivalents, sufficient to pay the aggregate purchase
price for the shares of Common Stock you then desire to purchase under the
Options (plus applicable Withholding Taxes, if any), and the Company is
instructed to deliver the shares to the broker upon receipt of such amount;

(C) unless limited by the Committee, tendering to the Company (via attestation
in a form satisfactory to the Committee) other shares of Common Stock owned by
you, in which case the Company will attribute to the tendered shares a value
equal to the official closing price per share of Common Stock for the regular
market session of The Nasdaq Stock Market (or the principal market for the
Common Stock as determined by the Committee if the Common Stock is not listed
for trade on The Nasdaq Stock Market or is listed or admitted to trading on more
than one exchange or market) on the Exercise Date or, if no sale is reported for
that date, on the last preceding day on which a sale was reported, all as
reported by such source as the Committee may select;

(D) unless limited by the Committee, electing net share settlement with respect
to any portions of the Options that do not qualify as incentive stock options
within the meaning of Section 422 of the Code;

(E) any other method approved by the Committee with respect to Options that do
not qualify as incentive stock options within the meaning of Section 422 of the
Code; or

(F) any combination of the foregoing.

 

4



--------------------------------------------------------------------------------

(ii) The Committee in its discretion may place limitations on the extent, if
any, to which you may pay the aggregate purchase price by tendering shares of
Common Stock or electing net share settlement, and in no event may you pay the
purchase price through either of those two methods if you are a resident of
Canada. If the shares of Common Stock tendered or withheld are insufficient in
value to pay the aggregate purchase price, you must deliver the net unpaid
amount to the Company’s Payroll and Stock Transaction Group on the Exercise Date
in cash or in one of the specified forms of acceptable cash equivalents;
provided, however, that if the net unpaid amount is less than the value of one
share of Common Stock, the Company may allow you to pay such amount by having it
withheld from your next paycheck.

(f) Tax Withholding. By accepting the Options, you agree to make adequate
provision for foreign (non-United States), federal, state and local taxes and
social insurance contributions (collectively, “Withholding Taxes”) required by
law to be withheld, if any, which arise in connection with the Options. The
Company shall have the right to deduct from any compensation or any other
payment of any kind due you (including withholding the issuance or delivery of
shares of Common Stock under the Options) the amount of any Withholding Taxes
required by law to be withheld as a result of the grant, vesting or exercise of
the Options, in whole or in part, or as otherwise may be required by applicable
law; provided, however, that the value of the shares of Common Stock withheld
may not exceed, by more than a fractional share, the statutory minimum
withholding amount required by law. In lieu of such deduction, the Company may
require you to make a cash payment to the Company equal to the amount required
to be withheld. If you do not make such payment when requested, the Company may
refuse to issue any Common Stock or deliver any stock certificate under this
Agreement or otherwise release for transfer any such shares until arrangements
satisfactory to the Company for such payment have been made. The Company may, in
its sole discretion, permit or require you to satisfy, in whole or in part, any
Withholding Tax obligation which may arise in connection with the Options either
by having the Company withhold from the shares to be issued upon exercise that
number of shares, or by delivering to the Company already-owned shares, in
either case having a fair market value equal to no more than the amount
necessary to satisfy the statutory minimum withholding amount due.

(g) Issuance of Shares upon Exercise. The Company will issue to you the shares
of Common Stock underlying the Options you exercise as soon as practicable after
the exercise date, subject to the Company’s receipt of the aggregate purchase
price and the requisite Withholding Taxes, if any. Unless and until you request
the Company to deliver a share certificate to you, or deliver shares
electronically or in certificate form to your designated broker, bank or nominee
on your behalf, the Company will retain the shares that you purchased through
exercise of the Options in uncertificated book entry form. Any share
certificates delivered will, unless the shares of Common Stock are registered or
an exemption from registration is available under applicable federal and state
law, bear a legend restricting transferability of such shares of Common Stock.
If you purchase shares of Common Stock under Options that qualify as incentive
stock options within the meaning of Section 422 of the Code, the Company may
take reasonable measures, which you agree to abide by when accepting the
correlating Notice, to track the ownership of such shares until the date on
which a sale or disposition of the shares by you would no longer constitute a
disqualifying disposition within the meaning of Section 422 of the Code.

 

5



--------------------------------------------------------------------------------

4. Forfeiture of Unvested Options upon Termination of Service.

(a) Termination before Attaining Age 60 with 10 Years of Service. If your
Service ceases for any reason before you have attained age 60 and have at least
ten years of Service credit with the Company (as determined by the Committee),
including Service with any successor to the Company, all Options that are not
then vested or eligible for future vesting, after giving effect to the
applicable provisions of Section 2 above, will be immediately forfeited upon
such cessation for no consideration.

(b) Termination after Attaining Age 60 with 10 Years of Service. If, as of the
date on which your Termination of Service occurs, you have attained age 60 and
have at least ten years of Service credit with the Company (as determined by the
Committee), including Service with any successor to the Company, then Options
that are not then vested, after giving effect to the applicable provisions of
Section 2 above, and which are scheduled to vest on vesting dates set forth in
the correlating Notice that fall beyond the 36-month period immediately
following your Termination of Service, will be immediately forfeited upon such
cessation for no consideration and Section 2(c) will apply to the then-unvested
Options which are scheduled to vest within the 36-month period immediately
following your Termination of Service.

5. Exercise Periods upon Termination of Service. The period during which you may
exercise Options after your Service with the Company terminates is dependent
upon your attained age and cumulative years of Service credit with the Company,
including Service with any successor to the Company, as of the date on which
your Service terminates, as follows:

(a) Termination before Attaining Age 55 with 10 Years of Service. If, as of the
date of your Termination of Service, you have not attained age 55 or do not have
at least ten years of Service credit with the Company (as determined by the
Committee), including Service with any successor to the Company, your vested
Options will terminate 90 days after the date on which your Service terminates,
but in no event later than the Expiration Date.

(b) Termination after Attaining Age 55 with 10 Years of Service. If, as of the
date of your Termination of Service, you have attained age 55, but not yet
attained age 58, and you have at least ten years of Service credit with the
Company (as determined by the Committee), including Service with any successor
to the Company, your vested Options will terminate 13 months after the date on
which your Service terminates, but in no event later than the Expiration Date.

(c) Termination after Attaining Age 58 with 10 Years of Service. If, as of the
date of your Termination of Service, you have attained age 58, but not yet
attained age 60, and have at least ten years of Service credit with the Company
(as determined by the Committee), including Service with any successor to the
Company, your vested Options will terminate 36 months after the date on which
your Service terminates, but in no event later than the Expiration Date.

(d) Termination after Attaining Age 60 with 10 Years of Service. If, as of the
date of your Termination of Service, you have attained age 60 and you have at
least ten years of Service credit with the Company (as determined by the
Committee), including Service with any successor to the Company, your vested
Options determined as of the date of your Termination of Service will terminate
36 months after the date on which your Service terminates, but in no event later
than the Expiration Date. Furthermore, any Options which become vested

 

6



--------------------------------------------------------------------------------

pursuant to Section 2(c) above within the 36-month period following the date on
which your Service terminates will terminate 39 months after the date on which
your Service terminates (i.e., the standard 36-month period plus three
additional months), but in no event later than the Expiration Date.

(e) Disability. If your Termination of Service is due to your Total and
Permanent Disability, your vested Options will terminate (i) 13 months after the
date on which your Service terminates or, if later, (ii) upon the date specified
in Section 5(c) or 5(d), whichever subsection is applicable (if any) based on
your attained age and Service credit when your Termination of Service occurs,
but in no event later than the Expiration Date.

(f) Death. If your death occurs prior to your Termination of Service or during
any of the periods described in Sections 5(a), 5(b), 5(c), 5(d) or 5(e) above
during which your vested Options remained exercisable by you, then your estate,
personal representative or any beneficiary, heir or legatee to whom the Options
have been transferred will be permitted to exercise such vested Options during
the (i) 13-month period immediately following your date of death or, if longer,
(ii) through the date specified in Section 5(c), 5(d), or 5(e), whichever
subsection is applicable (if any) based on your attained age and Service credit
when your Termination of Service occurred, but in no event later than the
Expiration Date. To the extent unexercised, the vested Options will terminate
upon the expiration of the applicable period specified in the immediately
preceding sentence. Any person seeking to exercise your Options following your
death must provide to the Company appropriate documentation as may be requested
by the Committee to establish your death and such person’s right to exercise the
Options.

(g) Extraordinary Corporate Events. Each of the periods in which vested Options
may be exercised following your Termination of Service described in this
Section 5 is subject to being superseded by the provisions of the Plan with
respect to a Change in Control, merger, consolidation, stock rights offering,
liquidation or dissolution, statutory share exchange or similar event affecting
Price Group.

6. Restrictive Covenants.

(a) Termination of Vesting/No Extension of Exercise Period. Notwithstanding
anything in Section 2 or Section 5 to the contrary, unless the Committee
determines otherwise, upon the occurrence of any Prohibited Action set forth in
Section 6(b), the following shall occur with respect to your Options: (i) no
further Options will become vested and any then-unvested Options will terminate
immediately, and (ii) all Options that were vested as of the date on which your
Termination of Service occurred and any Options which became vested pursuant to
Section 2(c) after your Termination of Service occurred shall terminate 90 days
after the date on which your Termination of Service occurred or on the date on
which the Prohibited Action occurred if later, but in no event later than the
Expiration Date. For clarity, unless the Committee determines otherwise, the
Options described in clause (ii) of the immediately preceding sentence will
terminate immediately if a Prohibited Action occurs later than the 90th day
after the date on which your Termination of Service occurred.

(b) Prohibited Actions. The following actions are considered Prohibited Actions
and subject to the consequences set forth in Section 6(a) above, whether engaged
in by you directly or indirectly, either as an employee, employer, consultant,
or in any other capacity:

(i) engaging in any Competing Business. “Competing Business” shall be defined as
the business of investment advisory services to individual and/or institutional
investors, retirement plan services, discount brokerage, trust services, and any
other business which is competitive with the business activities of the Company;

 

7



--------------------------------------------------------------------------------

(ii) soliciting, encouraging, or inducing any customers or clients of the
Company who were current or prospective customers or clients as of the date on
which your Termination of Service occurred, to terminate or reduce his, her or
its relationship with the Company or not to proceed with, or enter into, any
business relationship with the Company, or otherwise interfering with any such
business relationship with the Company, including by encouraging or suggesting
any investment management client of the Company (A) to withdraw any funds for
which the Company provides investment management or advisory services, or
(B) not to engage the Company to provide investment management or advisory
services for any funds;

(iii) (A) soliciting, encouraging, or inducing any officer, director, employee,
agent, partner, consultant or independent contractor of the Company to
terminate, modify or reduce his or her relationship with the Company,
(B) hiring, employing, supervising, managing or engaging any such individual, or
(C) otherwise attempting to disrupt or interfere with the Company’s relationship
with any such individual;

(iv) using, reproducing, or disclosing any Confidential Information of the
Company. “Confidential Information” shall be defined as client and customer
lists, information with respect to the name, address, contact persons or
requirements of any customer or client, other information relating to clients
and prospective clients from whom the Company has solicited business or plans to
solicit business, information relating to business plans and business that is
conducted or anticipated to be conducted, research, technology, computer
software, processes, products, pricing, costs, business methods, business
objectives or strategies, marketing plans and finances;

(v) pleading guilty or nolo contendere (or a similar plea) to, or being
convicted of, (A) a felony (or its equivalent in a non-United States
jurisdiction) or (B) other conduct of a criminal nature that has or is likely to
have a material adverse effect on the reputation or standing in the community of
the Company, as determined by the Committee in its sole discretion, or that
legally prohibits you from working for the Company;

(vi) breaching a regulatory rule that adversely affects your ability to perform
your employment duties to the Company in any material respect; and

(vii) failing, in any material respect, to (A) perform your employment duties,
(B) comply with the applicable policies of the Company, (C) follow reasonable
directions received from the Company or (D) comply with covenants contained in
any contract with the Company to which you are a party.

(c) Blue Pencil. If any of the provisions or terms of this Section 6 is
construed by a court of competent jurisdiction to be invalid or unenforceable,
it shall not affect the remainder of this Agreement, which shall be given full
force and effect without regard to the

 

8



--------------------------------------------------------------------------------

invalid provision. Any invalid or unenforceable provision shall be reformed to
the maximum time, geographic and/or customer limitations permitted by the
applicable laws, so as to be valid and enforceable.

(d) Notification To Company. For as long as you have vested Options that have
not been exercised, you covenant and agree that you will disclose to the Company
the identity of any new employer within two business days of being employed or
engaged by such new employer, and at the time that you seek to exercise any
Options you will provide to the Company information sufficient to confirm that
you have not engaged in any Prohibited Actions.

7. Nontransferability of Options. These Options are nontransferable otherwise
than by last will and testament or the laws of descent and distribution and,
during your lifetime, the Options may be exercised only by you or, during the
period you are under a legal disability, by your guardian or legal
representative, provided, however, that with the advance consent of the
Committee, vested Options that are not incentive stock options within the
meaning of Section 422 of the Code may be transferred to one or more of your
family members or a trust, partnership or the like for the benefit of you and/or
one or more of your family members. Except as provided above, the Options and,
before exercise, the shares of Common Stock subject to purchase thereunder, may
not be assigned, transferred, pledged, hypothecated, subjected to any “put
equivalent position,” “call equivalent position” (as each preceding term is
defined by Rule 16(a)-1 under the Securities Exchange Act of 1934), or short
position, or disposed of in any way (whether voluntarily or involuntarily, by
operation of law or otherwise) and shall not be subject to execution, attachment
or similar process.

8. Status for U.S. Federal Tax Purposes.

(a) Nonqualified Options. If the correlating Notice provides that the Options
are not intended to qualify as incentive stock options within the meaning of
Section 422 of the Code, this Agreement shall be so construed. In such case, by
accepting the Options you acknowledge that, if you are a U.S. taxpayer for
federal tax purposes, then upon exercise of the Options, you will recognize
ordinary income in an amount equal to the excess, if any, of the Fair Market
Value, as measured on the exercise date, of the shares of Common Stock purchased
over the aggregate purchase price paid. If you are a taxpayer in any other
jurisdiction, the taxation of your Options may be different. You must comply
with the provisions of Section 3(e) of this Agreement with respect to any
Withholding Tax obligations that arise as a result of such exercise.

(b) Incentive Stock Options. If the correlating Notice provides that the Options
are intended to qualify as incentive stock options within the meaning of
Section 422 of the Code, this Agreement shall be so construed to the fullest
extent permitted by Section 422 of the Code, including the application of the
limit provided by Section 422(d) of the Code. The Company, however, does not
warrant any particular tax consequences of the Options. Section 422 of the Code
provides limitations and other requirements, not set forth in this Agreement,
respecting the treatment of the Options as incentive stock options. You should
consult with your personal tax advisors in this regard. The quantity limitation
and employment requirement pertaining to incentive stock options are outlined
below.

(i) Quantity Limitation. Pursuant to Section 422(d) of the Code, the aggregate
fair market value (determined as of the Grant Date) of shares of Common Stock
with respect to which all incentive stock options first become exercisable by
you in

 

9



--------------------------------------------------------------------------------

any calendar year under the Plan or any other plan of the Company (and its
parent and subsidiary corporations, within the meaning of Section 424(e) and
424(f) of the Code, as may exist from time to time) may not exceed $100,000 or
such other amount as may be permitted from time to time under Section 422 of the
Code. To the extent that such aggregate fair market value exceeds $100,000 or
such other applicable amount in any calendar year, such stock options will be
treated as nonqualified stock options with respect to the amount of aggregate
fair market value thereof that exceeds the Code Section 422(d) limit. For this
purpose, the incentive stock options will be taken into account in the order in
which they were granted. The Company may designate the shares of Common Stock
that are to be treated as stock acquired pursuant to the exercise of incentive
stock options and the shares of Common Stock that are to be treated as stock
acquired pursuant to nonqualified stock options by issuing separate certificates
for such shares and identifying the certificates as such in the stock transfer
records of the Company or by any other appropriate notation in the records of
the Company.

(ii) Employment Requirement. Except with respect to exercise after your death or
Termination of Service due to Total and Permanent Disability, at all times
during the period beginning with the Grant Date of an incentive stock option and
ending on the day three months before the date of exercise, you must be an
employee of Price Group or a subsidiary, as that term is defined in
Section 424(f) of the Code, in order for the Option to be treated as an
incentive stock option for U.S. federal tax purposes. Therefore, any part of the
Options designated as intended to be incentive stock options which is not
exercised either during your Service with Price Group or a subsidiary or within
three months after your Termination of Service with Price Group or a subsidiary
will not be treated as an incentive stock option for U.S. federal tax purposes
when exercised. Similarly, if the entity with which you are employed ceases to
be a subsidiary of Price Group, as that term is defined in Section 424(f) of the
Code, then the Options will be treated as nonqualified stock options unless
exercised within three months of such cessation.

9. Adjustments for Corporate Transactions and Other Events.

(a) Mandatory Adjustments. In the event of a merger, consolidation, stock rights
offering, liquidation, statutory share exchange or similar event affecting Price
Group (each, a “Corporate Event”) or a stock dividend, stock split, reverse
stock split, separation, spinoff, reorganization, extraordinary dividend of cash
or other property, share combination or subdivision, or recapitalization or
similar event affecting the capital structure of Price Group (each, a “Share
Change”), the Committee shall make equitable and appropriate substitutions or
proportionate adjustments to the number of outstanding Options, the purchase
price per share, and the number of Options eligible to vest on each subsequent
vesting date under the vesting schedule set forth on the Notice to reflect such
event; provided, however, that any fractional Options resulting from any such
adjustment shall be eliminated. Adjustments under this paragraph will be made by
the Committee, whose determination as to what adjustments will be made and the
extent thereof will be final, binding and conclusive.

(b) Discretionary Adjustments. In the case of Corporate Events, the Committee
may make such other adjustments to outstanding Options as it determines to be
appropriate and desirable, which adjustments may include, without limitation,
(i) the cancellation of outstanding Options in exchange for payments of cash,
securities or other property or a

 

10



--------------------------------------------------------------------------------

combination thereof having an aggregate value equal to the value of such
Options, as determined by the Committee in its sole discretion (it being
understood that in the case of a Corporate Event with respect to which
stockholders of Price Group receive consideration other than publicly traded
equity securities of the ultimate surviving entity, any such determination by
the Committee that the value of an Option shall for this purpose be deemed to
equal the excess, if any, of the value of the consideration being paid for each
share of Common Stock pursuant to such Corporate Event over the purchase price
per share of such Option shall conclusively be deemed valid and that any Option
may be cancelled for no consideration upon a Corporate Event if its purchase
price per share does not exceed the value of the consideration being paid for
each share of Common Stock pursuant to such Corporate Event), (ii) the
substitution of securities or other property (including, without limitation,
cash or other securities of Price Group and securities of entities other than
Price Group) for the shares of Common Stock subject to outstanding Options, and
(iii) the substitution of equivalent awards, as determined in the sole
discretion of the Committee, of the surviving or successor entity or a parent
thereof. Notwithstanding the foregoing, any adjustments made pursuant to Options
that are incentive stock options within the meaning of Section 422 of the Code
shall be made in compliance with the requirements of Section 424(a) of the Code.

(c) Dissolution or Liquidation. Unless the Committee determines otherwise, all
of the Options shall terminate upon the dissolution or liquidation of Price
Group.

(d) Change in Control. Notwithstanding anything in this Agreement or the Plan to
the contrary, in the event that a Change in Control occurs, outstanding Options
will terminate upon the effective time of such Change in Control unless
provision is made in connection with the transaction for the continuation or
assumption of such Options by, or for the substitution of equivalent options, as
determined in the sole discretion of the Committee, of, the surviving or
successor entity or a parent thereof. In the event of such termination, (i) the
outstanding Options that will terminate upon the effective time of the Change in
Control shall, immediately before the effective time of the Change in Control,
become fully exercisable, (ii) you will be permitted, immediately before the
Change in Control, to exercise the Options, and (iii) the Committee may take any
of the actions set forth in Section 9(a) and 9(b) with respect to any or all of
the Options. Implementation of the provisions of the immediately foregoing
sentence shall be conditioned upon consummation of the Change in Control.

10. Non-Guarantee of Employment. Nothing in the Plan or this Agreement shall
alter your employment status with the Company, nor be construed as a contract of
employment between the Company and you, or as a contractual right of you to
continue in the employ of the Company for any period of time, or as a limitation
of the right of the Company to discharge you at any time with or without cause
or notice and whether or not such discharge results in the forfeiture of any
Options or any other adverse effect on your interests under the Plan.

11. Rights as Stockholder. You shall not have any of the rights of a stockholder
with respect to the shares of Common Stock subject to purchase under the Options
until such shares have been issued to you upon the due exercise of the Options.
No adjustment will be made for dividends or distributions or other rights for
which the record date is prior to the date such shares are issued to you.

12. The Company’s Rights. The existence of the Options will not affect in any
way the right or power of Price Group or its stockholders to make or authorize
any or all adjustments, recapitalizations, reorganizations or other changes in
the Company’s capital structure or its

 

11



--------------------------------------------------------------------------------

business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or other stocks with preference ahead of or convertible
into, or otherwise affecting the Common Stock or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of the Company’s assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.

13. Notices. All notices and other communications made or given pursuant to this
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered or mailed by certified mail, addressed to you at the address contained
in the records of the Company, or addressed to the Committee, care of the
Company for the attention of its Payroll and Stock Transaction Group in the
CFO-Finance Department at the Company’s principal executive office or, if the
receiving party consents in advance, transmitted and received via telecopy or
via such other electronic transmission mechanism as may be available to the
parties.

14. Electronic Delivery of Documents.

(a) Methods of Delivery. The Company may from time to time electronically
deliver, via e-mail or posting on the Company’s website, these Terms,
information with respect to the Plan or the Options, any amendments to the
Agreement, and any reports of the Company provided generally to the Company’s
stockholders. You may receive from the Company, at no cost to you, a paper copy
of any electronically delivered documents by contacting the Payroll and Stock
Transaction Group in the CFO-Finance Department in the Baltimore, Maryland –
Pratt Street office or by telephone, at 410-345-7716.

(b) Consent and Acknowledgment. By your accepting the Notice correlating to
these Terms, you (i) consent to the electronic delivery of this Agreement, all
information with respect to the Plan and the Options and any reports of the
Company provided generally to the Company’s stockholders; (ii) acknowledge that
you may receive from the Company a paper copy of any documents delivered
electronically at no cost to you by contacting the Company by telephone or in
writing; (iii) further acknowledge that you may revoke your consent to the
electronic delivery of documents at any time by notifying the Company of such
revoked consent by telephone, postal service or electronic mail; and
(iv) further acknowledge that you understand that you are not required to
consent to electronic delivery of documents.

15. Recoupment. The terms and conditions of the Company’s Policy for Recoupment
of Incentive Compensation, adopted by the Board of Directors of the Company
effective April 14, 2010, as amended from time to time or any successor thereto
(the “Recoupment Policy”), are incorporated by reference into this Agreement and
shall apply to your Options if you on the Grant Date are or subsequently become
an executive officer or other senior executive who is subject to the Recoupment
Policy.

16. Entire Agreement. This Agreement, together with the correlating Notice and
the Plan, contain the entire agreement between you and the Company with respect
to the Options awarded hereunder. Any oral or written agreements,
representations, warranties, written inducements, or other communications made
prior to the acceptance of the Notice correlating to these Terms with respect to
the Options awarded hereunder shall be void and ineffective for all purposes.

17. Amendment. Except as otherwise provided in the Plan, the Committee may
unilaterally amend the terms of this Agreement, but no such amendment shall
materially impair

 

12



--------------------------------------------------------------------------------

your rights with respect to your Options without your consent, except such an
amendment made to cause the Plan or the Agreement to comply with applicable law,
applicable rule of any securities exchange on which the Common Stock is listed
or admitted for trading, or to prevent adverse tax or accounting consequences
for you or the Company or any of its Affiliates. The Company shall give written
notice to you of any such alteration or amendment of this Agreement by the
Committee as promptly as practical after the adoption thereof. The foregoing
shall not restrict the ability of you and the Company by mutual consent to alter
or amend this Agreement in any manner which is consistent with the Plan and
approved by the Committee.

18. Conformity with Plan. These Terms are intended to conform with, and are
subject to all applicable provisions of, the Plan. In the event of any ambiguity
in these Terms or any matters as to which these Terms are silent, the Plan shall
govern. A copy of the Plan is available at
https://home2.troweprice.com/tsso/tssoweb/SSOServlet or in hard copy upon
request to the Company’s Payroll and Stock Transaction Group in the CFO-Finance
Department in the Baltimore, Maryland – Pratt Street office or by telephone, at
410-345-7716.

19. Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Maryland, without regard to its provisions
concerning the applicability of laws of other jurisdictions. As a condition of
this Agreement, you agree that you will not bring any action arising under, as a
result of, pursuant to or relating to, this Agreement in any court other than a
federal or state court in the districts which include Baltimore, Maryland, and
you hereby agree and submit to the personal jurisdiction of any federal court
located in the district which includes Baltimore, Maryland or any state court in
the district which includes Baltimore, Maryland. You further agree that you will
not deny or attempt to defeat such personal jurisdiction or object to venue by
motion or other request for leave from any such court.

20. Resolution of Disputes. Any dispute or disagreement which shall arise under,
or as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Committee in good faith in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Committee under or pursuant to this Agreement and any interpretation by the
Committee of the terms of this Agreement, will be final, binding and conclusive
on all persons affected thereby. You agree that before you may bring any legal
action arising under, as a result of, pursuant to or relating to, this Agreement
you will first exhaust your administrative remedies before the Committee. You
further agree that in the event that the Committee does not resolve any dispute
or disagreement arising under, as a result of, pursuant to or relating to, this
Agreement to your satisfaction, no legal action may be commenced or maintained
relating to this Agreement more than 24 months after the Committee’s decision.

21. Preemption of Applicable Laws or Regulations. Anything in this Agreement to
the contrary notwithstanding, if, at any time specified herein for the issue of
shares to you, any law, regulation or requirements of any governmental authority
having jurisdiction in the premises shall require either the Company or you to
take any action in connection with the shares then to be issued, the issue of
such shares will be deferred until such action shall have been taken.

22. 409A Savings Clause. This Agreement and the Options awarded hereunder are
intended to comply with, or otherwise be exempt from, Section 409A of the Code.
This

 

13



--------------------------------------------------------------------------------

Agreement and the Options shall be administered, interpreted and construed in a
manner consistent with this intent. Nothing in the Plan or this Agreement shall
be construed as including any feature for the deferral of compensation other
than the deferral of recognition of income until the exercise of the Options.
Should any provision of this Agreement or the Options be found not to comply
with, or otherwise be exempt from, the provisions of Section 409A of the Code,
it may be modified and given effect, in the sole discretion of the Committee and
without requiring your consent, in such manner as the Committee determines to be
necessary or appropriate to comply with, or to effectuate an exemption from,
Section 409A of the Code. The preceding provisions shall not be construed as a
guarantee or warranty by the Company of any particular tax effect of the
Options.

23. Service and Employment Acknowledgments. By accepting the Notice, you
acknowledge and agree that: (i) the Plan is established voluntarily by the
Company, is discretionary in nature and may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan or
this Agreement; (ii) you are voluntarily participating in the Plan; (iii) the
award of Options is a one-time benefit which does not create any contractual or
other right to receive future awards of Options, or compensation or benefits in
lieu of Options, even if Options have been awarded repeatedly in the past;
(iv) all determinations with respect to any such future awards, including, but
not limited to, the times when Options shall be awarded or shall become vested
or exercisable and the number of Options subject to each award, will be at the
sole discretion of the Committee; (v) the value of the Options is an
extraordinary item of compensation which is outside the scope of your employment
contract, if any; (vi) the value of the Options is not part of normal or
expected compensation or salary for any purpose, including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments or similar payments, or bonuses, long-service awards, pension, welfare
or retirement benefits; (vii) the vesting of the Options ceases upon termination
of Service with the Company or transfer of employment from the Company, or other
cessation of eligibility for any reason, except as may otherwise be explicitly
provided in this Agreement; (viii) the value of the Options and the underlying
Shares cannot be predicted with certainty and will change over time and the
Company does not guarantee any future value; (ix) if you are not an employee of
the Company, the Options grant will not be interpreted to form an employment
contract or relationship with the Company; nothing in this Agreement shall
confer upon you any right to continue in the service of the Company or interfere
in any way with any right of the Company to terminate your service as a
director, an employee or consultant, as the case may be, at any time, subject to
applicable law; the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding your participation in
the Plan or your acquisition or sale of the Shares underlying the Options; and
(x) no claim or entitlement to compensation or damages arises if the value of
the Options or the underlying Shares decreases and in consideration for the
grant of the Options you irrevocably release the Company from any claim or
entitlement to compensation or damages that does arise in connection with the
Options.

24. Data Privacy Consent. For purposes of the implementation, administration and
management of the Options and the Plan or the effectuation of any acquisition,
equity or debt financing, joint venture, merger, reorganization, consolidation,
recapitalization, business combination, liquidation, dissolution, share
exchange, sale of stock, sale of material assets or other similar corporate
transaction involving the Company (a “Corporate Transaction”), you explicitly
and unambiguously consent, by accepting the Notice, to the collection, receipt,
use, retention and transfer, in electronic or other form, of your personal data
by and among the Company and its third party

 

14



--------------------------------------------------------------------------------

vendors or any potential party to a potential Corporate Transaction. You
understand that personal data (including but not limited to, name, home address,
telephone number, employee number, employment status, social insurance number,
tax identification number, date of birth, nationality, job title or duties,
salary and payroll location, data for tax withholding purposes and Options
awarded, cancelled, vested and unvested) is held by the Company and may be
transferred to any broker designated by the Committee or third parties assisting
in the implementation, administration and management of the Options or the Plan
or the effectuation of a Corporate Transaction and you expressly authorize such
transfer as well as the retention, use, and the subsequent transfer of the data,
in electronic or other form, by the recipient(s) for these purposes. You
understand that these recipients may be located in your country or elsewhere,
and that the recipient’s country may have different data privacy laws and
protections than your country. You understand that personal data will be held
only as long as is necessary to implement, administer and manage the Options or
Plan or effect a Corporate Transaction. You understand that, to the extent
required by applicable law, you may, at any time, request a list with the names
and addresses of any potential recipients of the personal data, view data,
request additional information about the storage and processing of data, require
any necessary amendments to data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Company’s Payroll and Stock
Transaction Group in the CFO-Finance Department in the Baltimore, Maryland –
Pratt Street office. You understand, however, that refusing or withdrawing your
consent may affect your ability to accept an award of Options or otherwise
participate in the Plan.

25. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

{Glossary begins on next page}

 

15



--------------------------------------------------------------------------------

GLOSSARY

(a) “Affiliate” means any entity, whether previously, now or hereafter existing,
in which the Company, directly or indirectly, at the relevant time has a
proprietary interest by reason of stock ownership or otherwise (including, but
not limited to, joint ventures, limited liability companies, and partnerships)
or any entity that provides services to the Company or a subsidiary or
affiliated entity of the Company.

(b) “Agreement” means the contract consisting of the Notice, the Terms and the
Plan.

(c) “Cause” means: (i) your plea of guilty or nolo contendere (or a similar
plea) to, or conviction of, (A) a felony (or its equivalent in a non-United
States jurisdiction) or (B) other conduct of a criminal nature that has or is
likely to have a material adverse effect on the reputation or standing in the
community of the Company, as determined by the Committee in its sole discretion,
or that legally prohibits you from working for the Company; (ii) your breach of
a regulatory rule that adversely affects your ability to perform your employment
duties to the Company in any material respect; or (iii) your failure, in any
material respect, to (A) perform your employment duties, (B) comply with the
applicable policies of the Company, (C) follow reasonable directions received
from the Company or (D) comply with covenants contained in any contract with the
Company to which you are a party; provided, however, that you shall be provided
a written notice describing in reasonable detail the facts which are considered
to give rise to a breach described in this clause (iii) and you shall have 30
days following receipt of such written notice during which you may remedy the
condition and, if so remedied, no Cause for Termination of Service shall exist.

(d) “Change in Control” has the meaning ascribed to such term in the Plan.

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
section, regulations and guidance.

(f) “Committee” means the Executive Compensation Committee, or such other
committee(s) or officer(s) duly appointed by the Board or the Executive
Compensation Committee to administer the Plan or delegated limited authority to
perform administrative actions under the Plan, and having such powers as shall
be specified by the Board or the Executive Compensation Committee; provided,
however, that at any time the Board may serve as the Committee in lieu of or in
addition to the Executive Compensation Committee or such other committee(s) or
officer(s) to whom administrative authority has been delegated.

(g) “Common Stock” means shares of common stock of T. Rowe Price Group, Inc.,
par value twenty cents ($0.20) per share and any capital securities into which
they are converted.

(h) “Company” means T. Rowe Price Group, Inc. and its Affiliates and successors,
except where the context otherwise requires. For purposes of determining whether
a Change of Control has occurred, Company shall mean only T. Rowe Price Group,
Inc.

 

16



--------------------------------------------------------------------------------

(i) “Corporate Transaction” means the consummation of a reorganization, merger,
tender offer, share exchange, consolidation or other business combination,
acquisition of Price Group equity securities, or sale or other disposition of
all or substantially all of the assets of Price Group or the acquisition of
assets of another entity.

(j) “Executive Compensation Committee” means the Executive Compensation
Committee of the Board of Directors of T. Rowe Price Group, Inc.

(k) “Expiration Date” means the date set forth on the Notice indicating when the
Options expire if not sooner exercised, forfeited or otherwise terminated.

(l) “Fair Market Value” means, as of any date, unless otherwise determined by
the Committee, the official closing price per share of Common Stock for the
regular market session on that date on the principal exchange or market on which
the Common Stock is then listed or admitted to trading or, if no sale is
reported for that date, on the last preceding day on which a sale was reported,
all as reported by such source as the Committee may select.

(m) “Good Reason” means, during the 18-month period following a Change in
Control, actions taken by the Company or any successor corporation or other
entity in a Corporate Transaction resulting in a material negative change in
your employment relationship in one or more of the following ways:

(i) the assignment to you of duties materially inconsistent with your position
(including offices, titles and reporting requirements), authority, duties or
responsibilities, or a material diminution in such position, authority, duties
or responsibilities, in each case from those in effect immediately prior to the
Change in Control;

(ii) a material reduction of your aggregate annual compensation, including,
without limitation, base salary and annual bonus and incentive compensation
opportunity, from that in effect immediately prior to the Change in Control; or

(iii) a change in your principal place of employment that increases your commute
by 75 or more miles as compared to your commute immediately prior to the Change
in Control.

In order to invoke a Termination of Service for Good Reason, you must provide
written notice to the Company or any successor corporation or other entity in a
Corporate Transaction with respect to which you are employed or providing
services (as applicable, the “Service Recipient”) of the existence of one or
more of the conditions constituting Good Reason within 90 days following your
knowledge of the initial existence of such condition or conditions, specifying
in reasonable detail the conditions constituting Good Reason, and the Service
Recipient shall have 30 days following receipt of such written notice (the “Cure
Period”) during which it may remedy the condition. In the event that the Service
Recipient fails to remedy the condition constituting Good Reason during the
applicable Cure Period, your Termination of Service must occur, if at all,
within 90 days following the expiration of such Cure Period in order for such
termination as a result of such condition to constitute a Termination of Service
for Good Reason.

 

17



--------------------------------------------------------------------------------

(n) “Grant Date” means the date set forth on the Notice indicating when the
grant of Options was approved by the Committee.

(o) “Notice” means the Notice of Grant of Stock Option Award which correlates
with these Terms and sets forth the specifics of the applicable award of
Options.

(p) “Option” means a right to purchase a specified number of shares of Common
Stock from Price Group at a specified price during a specified period of time
after the right becomes exercisable. Each Option represents a contractual
obligation of the Company to deliver one share of Common Stock to the option
holder upon due exercise of the Option.

(q) “Plan” means the T. Rowe Price Group, Inc. [2004 Stock][2012 Long-Term]
Incentive Plan.

(r) “Price Group” means T. Rowe Price Group, Inc.

(s) “Service” means your employment with the Company, inclusive of any period of
credited service that may be allocated to you by the Company in writing for
periods during which you were not employed with the Company. Your Service will
be considered to have ceased with the Company if, immediately after a sale,
merger or other corporate transaction, the trade, business or entity with which
you are employed is not T. Rowe Price Group, Inc. or its successor or an
Affiliate of T. Rowe Price Group, Inc. or its successor.

(t) “Termination of Service” means the termination of your employment with the
Company. Temporary absences from employment because of illness, vacation or
leave of absence and transfers among entities which comprise the Company,
including all Affiliates, shall not be considered Terminations of Service;
provided, however, that the Committee has discretion to determine that a
Termination of Service has occurred if, for six continuous months, you are
absent or otherwise unable for any reason to perform substantially all the
essential duties of your position, as determined by the Committee. The Committee
has discretion to determine the date upon which you incur a Termination of
Service.

(u) “Terms” mean this Statement of Additional Terms Regarding Awards of Stock
Options.

(v) “Total and Permanent Disability” means that you are (i) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to last until your death or
result in death, or (ii) determined to be totally disabled by the Social
Security Administration or other governmental or quasi-governmental body that
administers a comparable social insurance program outside of the United States
in which you participate and which conditions the right to receive benefits
under such program on your being unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to last until your death or result in death. The Committee
may require such medical or other evidence as it deems necessary to judge the
nature and permanency of your condition.

(w) “Withholding Taxes” means any foreign (non-United States), federal, state
and local taxes and social insurance contributions required by law to be
withheld which arise in connection with the Options.

 

18



--------------------------------------------------------------------------------

(x) “You”; “Your”. You means the recipient of the Options as reflected in the
Notice. Whenever the word “you” or “your” is used in any provision of this
Agreement under circumstances where the provision should logically be construed,
as determined by the Committee, to apply to the estate, personal representative,
or beneficiary to whom the Options may be transferred by will or by the laws of
descent and distribution, the words “you” and “your” shall be deemed to include
such person.

{end of document}

 

19



--------------------------------------------------------------------------------

T. ROWE PRICE GROUP, INC. [2004 STOCK][2012 LONG-TERM] INCENTIVE PLAN

 

 

STATEMENT OF ADDITIONAL TERMS

REGARDING AWARDS OF STOCK OPTIONS

(version 1B)

 

This Statement of Additional Terms Regarding Awards of Stock Options (the
“Terms”) and all of the provisions of the T. Rowe Price Group, Inc. [2004
Stock][2012 Long-Term] Incentive Plan (the “Plan”) are incorporated into your
stock option award, the specifics of which are described on the “Notice of Grant
of Stock Option Award” (the “Notice”) that you received. Once you have accepted
the Notice in accordance with the instructions set forth thereon, the Terms, the
Plan and the Notice, together, constitute a binding and enforceable contract
respecting your stock option award. That contract is referred to in this
document as the “Agreement.”

1. Terminology. Capitalized words and phrases used in these Terms are defined in
the Glossary at the end of this document or the first place such word or phrase
appears in this document.

2. Vesting.

(a) Vested Status upon Grant Date. All of the Options are nonvested and
forfeitable as of the Grant Date. For clarity, as used in this Agreement, the
term “vest” means that the Options become exercisable for the purchase of Common
Stock. The fact that an Option has become vested does not mean or otherwise
indicate that you have an unconditional or nonforfeitable right to such Option.
A vested Option remains subject to the terms, conditions and forfeiture
provisions provided for in the Plan and in this Agreement.

(b) Vesting Schedule. So long as your Service is continuous from the Grant Date
through the applicable date upon which vesting is scheduled to occur, the
Options will vest and become exercisable on the vesting dates as set forth in
the correlating Notice.

(c) Post-employment Vesting Continuation.

(i) If, as of the date on which your Termination of Service occurs, you have at
least 30 years of Credited Service and at least ten years of that Credited
Service is attributable to Service with the Company (as determined by the
Committee), including Service with any successor to the Company, then, except as
otherwise provided in this Agreement, the then-unvested Options that have not
been previously forfeited and which are scheduled to vest within the 36-month
period immediately following your Termination of Service will vest and become
exercisable on their scheduled vesting dates set forth in the correlating Notice
notwithstanding the fact that your Service has terminated.

(ii) Notwithstanding the provisions of Section 2(c)(i) to the contrary, unless
the Committee determines otherwise, your unvested Options will be immediately
forfeited for no consideration, no further vesting will accrue and no shares of
Common Stock will be delivered in respect thereof, if you breach any of the
restrictive covenants set forth in Section 6.

 

1



--------------------------------------------------------------------------------

(d) Vesting upon Death or Disability. All of the Options that have not already
vested or been previously forfeited will vest and become exercisable upon your
death or Termination of Service due to your Total and Permanent Disability.

(e) Double-trigger Vesting. If, coincident with or during the 18-month period
following the effective date of a Change in Control, your Service is terminated
either (i) by the Company or a successor to the Company other than for Cause,
Total and Permanent Disability or death or (ii) by you for Good Reason, then all
of the Options that have not already vested or been previously forfeited or
terminated in connection with the Change in Control will vest and become
exercisable upon such Termination of Service. [Include the following for Options
granted under the 2004 Stock Incentive Plan: The double-trigger vesting
provisions set forth in this paragraph reflect the Committee’s exercise of its
discretion to limit accelerated vesting that may otherwise have been
contemplated under the provisions of Section 7(c)(ii) of the Plan and the
provisions of this paragraph, as modified by Section 9(d), shall apply to the
Options in lieu of the provisions of Section 7(c)(ii) of the Plan unless the
Committee determines otherwise.]

3. Exercise of Options.

(a) Exercisability. None of the Options are exercisable as of the Grant Date.
The Options will become exercisable in installments in accordance with the
Vesting Schedule set forth in the correlating Notice, so long as you are in the
continuous Service of the Company from the Grant Date through the applicable
vesting dates or as otherwise provided in Section 2 above.

(b) Option Exercise Rights.

(i) You may exercise the Options, to the extent they have become exercisable, on
any business day on or before the Expiration Date or the earlier termination of
the Options, unless otherwise provided under applicable law. For this purpose, a
business day is any day, other than a weekend or U.S. federal holiday, on which
Price Group’s principal executive offices (in Baltimore, Maryland – Pratt
Street) are open for business. You are not required to exercise your Options
when they vest. Vested Options will accumulate and be exercisable by you, in
whole or in part, at any time before the Options expire or are otherwise
forfeited or terminated.

(ii) Notwithstanding the foregoing, if at any time the Committee determines that
the delivery of Common Stock under the Plan or this Agreement is or may be
unlawful under the laws of any applicable jurisdiction, or federal, state or
foreign (non-United States) securities laws, your right to exercise the Options
or receive Common Stock pursuant to the Options will be suspended until the
Committee determines that such delivery is lawful. Likewise, if at any time the
Committee determines that the delivery of Common Stock under the Plan or this
Agreement is or may violate the rules of the national securities exchange on
which the Common Stock is then listed for trade, your right to exercise the
Options or receive Common Stock pursuant to the Options will be suspended until
the Committee determines that such exercise or delivery would not violate such
rules. Any suspension of your right to exercise the Options under this paragraph
will not extend the Expiration Date of the Options and your Options could expire
unexercisable during such a suspension.

 

2



--------------------------------------------------------------------------------

(iii) Section 4 below describes certain limitations on exercise of the Options
that apply in the event of your death, Total and Permanent Disability, or
Termination of Service which limitations could terminate your right to exercise
the Options earlier than the Expiration Date.

(iv) You may exercise the Options only in multiples of whole shares. No
fractional shares of Common Stock will be issued under the Options.

(c) Exercise Procedure. In order to initiate an exercise of your Options, you
must deliver the following items to the Company’s Payroll and Stock Transaction
Group in the CFO-Finance Department in the Baltimore, Maryland – Pratt Street
office:

(i) an exercise notice, in such manner and form (including, without limitation,
electronic on-line format) as the Committee may require from time to time, that
specifies the number of shares of Common Stock you then desire to purchase under
the Options and your method of payment of the aggregate purchase price; and

(ii) full payment of the aggregate purchase price for the shares specified in
the exercise notice or properly executed, irrevocable instructions, in such
manner and form as the Committee may require from time to time, to effectuate a
broker-assisted cashless exercise, each in accordance with Section 3(e) of this
Agreement.

(d) Date Exercise becomes Effective.

(i) Your exercise will become effective (the “Exercise Date”) as follows,
provided that such exercise otherwise is permitted under and complies with all
applicable laws:

(A) on the date on which both the exercise notice and payment of the aggregate
purchase price is received by the Company’s Payroll and Stock Transaction Group,
if such items are received by 5:00 p.m. U.S. Eastern Time on a business day;

(B) on the first business day after the date on which both the exercise notice
and payment of the aggregate purchase price is received by the Company’s Payroll
and Stock Transaction Group, if such items are received after 5:00 p.m. U.S.
Eastern Time or are received on a day that is not a business day; or

(C) on the date on which the sale of shares is executed via a broker-assisted
cashless exercise, as confirmed by the brokerage firm, if the exercise notice is
accompanied by instructions to effectuate a broker-assisted cashless exercise.

(ii) You are responsible for ensuring that your exercise notice and payment of
the aggregate purchase price or instructions to effectuate a broker-assisted
cashless exercise are received by the Company’s Payroll and Stock Transaction
Group with sufficient time to enable the Exercise Date to occur in accordance
with the foregoing

 

3



--------------------------------------------------------------------------------

rules before the Options expire, are forfeited or otherwise terminated. Because
The Nasdaq Stock Market closes at 4:00 p.m. U.S. Eastern Time, any
broker-assisted cashless exercise instruction received by the Company’s Payroll
and Stock Transaction Group after 4:00 p.m. U.S. Eastern Time cannot be
processed until the next business day on which The Nasdaq Stock Market is open
for trading. If your broker-assisted cashless exercise instruction results in
the sale of shares over a number of days, each day on which a sale occurs will
constitute the Exercise Date of the Option with respect to the shares sold on
such day.

(e) Method of Payment.

(i) You may pay the aggregate purchase price for the shares specified in the
exercise notice by:

(A) delivering cash, wire or fund transfer, check, bank draft, postal or express
money order payable to the order of the Company, or other cash equivalent
acceptable to the Committee in its discretion, in each such case in currency
acceptable to the Committee;

(B) executing a broker-assisted cashless exercise in accordance with
Regulation T of the Board of Governors of the Federal Reserve System through a
brokerage firm designated or approved by the Committee, under which the broker
is irrevocably instructed to deliver to the Company on your behalf an amount, in
cash or acceptable cash equivalents, sufficient to pay the aggregate purchase
price for the shares of Common Stock you then desire to purchase under the
Options (plus applicable Withholding Taxes, if any), and the Company is
instructed to deliver the shares to the broker upon receipt of such amount;

(C) unless limited by the Committee, tendering to the Company (via attestation
in a form satisfactory to the Committee) other shares of Common Stock owned by
you, in which case the Company will attribute to the tendered shares a value
equal to the official closing price per share of Common Stock for the regular
market session of The Nasdaq Stock Market (or the principal market for the
Common Stock as determined by the Committee if the Common Stock is not listed
for trade on The Nasdaq Stock Market or is listed or admitted to trading on more
than one exchange or market) on the Exercise Date or, if no sale is reported for
that date, on the last preceding day on which a sale was reported, all as
reported by such source as the Committee may select;

(D) unless limited by the Committee, electing net share settlement with respect
to any portions of the Options that do not qualify as incentive stock options
within the meaning of Section 422 of the Code;

(E) any other method approved by the Committee with respect to Options that do
not qualify as incentive stock options within the meaning of Section 422 of the
Code; or

(F) any combination of the foregoing.

 

4



--------------------------------------------------------------------------------

(ii) The Committee in its discretion may place limitations on the extent, if
any, to which you may pay the aggregate purchase price by tendering shares of
Common Stock or electing net share settlement, and in no event may you pay the
purchase price through either of those two methods if you are a resident of
Canada. If the shares of Common Stock tendered or withheld are insufficient in
value to pay the aggregate purchase price, you must deliver the net unpaid
amount to the Company’s Payroll and Stock Transaction Group on the Exercise Date
in cash or in one of the specified forms of acceptable cash equivalents;
provided, however, that if the net unpaid amount is less than the value of one
share of Common Stock, the Company may allow you to pay such amount by having it
withheld from your next paycheck.

(f) Tax Withholding. By accepting the Options, you agree to make adequate
provision for foreign (non-United States), federal, state and local taxes and
social insurance contributions (collectively, “Withholding Taxes”) required by
law to be withheld, if any, which arise in connection with the Options. The
Company shall have the right to deduct from any compensation or any other
payment of any kind due you (including withholding the issuance or delivery of
shares of Common Stock under the Options) the amount of any Withholding Taxes
required by law to be withheld as a result of the grant, vesting or exercise of
the Options, in whole or in part, or as otherwise may be required by applicable
law; provided, however, that the value of the shares of Common Stock withheld
may not exceed, by more than a fractional share, the statutory minimum
withholding amount required by law. In lieu of such deduction, the Company may
require you to make a cash payment to the Company equal to the amount required
to be withheld. If you do not make such payment when requested, the Company may
refuse to issue any Common Stock or deliver any stock certificate under this
Agreement or otherwise release for transfer any such shares until arrangements
satisfactory to the Company for such payment have been made. The Company may, in
its sole discretion, permit or require you to satisfy, in whole or in part, any
Withholding Tax obligation which may arise in connection with the Options either
by having the Company withhold from the shares to be issued upon exercise that
number of shares, or by delivering to the Company already-owned shares, in
either case having a fair market value equal to no more than the amount
necessary to satisfy the statutory minimum withholding amount due.

(g) Issuance of Shares upon Exercise. The Company will issue to you the shares
of Common Stock underlying the Options you exercise as soon as practicable after
the exercise date, subject to the Company’s receipt of the aggregate purchase
price and the requisite Withholding Taxes, if any. Unless and until you request
the Company to deliver a share certificate to you, or deliver shares
electronically or in certificate form to your designated broker, bank or nominee
on your behalf, the Company will retain the shares that you purchased through
exercise of the Options in uncertificated book entry form. Any share
certificates delivered will, unless the shares of Common Stock are registered or
an exemption from registration is available under applicable federal and state
law, bear a legend restricting transferability of such shares of Common Stock.
If you purchase shares of Common Stock under Options that qualify as incentive
stock options within the meaning of Section 422 of the Code, the Company may
take reasonable measures, which you agree to abide by when accepting the
correlating Notice, to track the ownership of such shares until the date on
which a sale or disposition of the shares by you would no longer constitute a
disqualifying disposition within the meaning of Section 422 of the Code.

 

5



--------------------------------------------------------------------------------

4. Forfeiture of Unvested Options upon Termination of Service.

(a) Termination before Accruing 30 Years of Credited Service with 10 Years of
Service with the Company. If your Service ceases for any reason before you have
at least 30 years of Credited Service with at least ten years of Credited
Service that is attributable to Service with the Company (as determined by the
Committee), including Service with any successor to the Company, all Options
that are not then vested or eligible for future vesting, after giving effect to
the applicable provisions of Section 2 above, will be immediately forfeited upon
such cessation for no consideration.

(b) Termination after Accruing 30 Years of Credited Service with 10 Years of
Service with the Company. If, as of the date on which your Termination of
Service occurs, you have at least 30 years of Credited Service and at least ten
years of that Credited Service is attributable to Service with the Company (as
determined by the Committee), including Service with any successor to the
Company, then Options that are not then vested, after giving effect to the
applicable provisions of Section 2 above, and which are scheduled to vest on
vesting dates set forth in the correlating Notice that fall beyond the 36-month
period immediately following your Termination of Service, will be immediately
forfeited upon such cessation for no consideration and Section 2(c) will apply
to the then-unvested Options which are scheduled to vest within the 36-month
period immediately following your Termination of Service.

5. Exercise Periods upon Termination of Service. The period during which you may
exercise Options after your Service with the Company terminates is dependent
upon your attained age and cumulative years of Service credit with the Company,
including Service with any successor to the Company, as of the date on which
your Service terminates, as follows:

(a) Termination before Accruing 25 Years of Credited Service with 10 Years of
Service with the Company. If, as of the date of your Termination of Service, you
do not have at least 25 years of Credited Service with at least ten years of
your Credited Service being attributable to Service with the Company (as
determined by the Committee), including Service with any successor to the
Company, your vested Options will terminate 90 days after the date on which your
Service terminates, but in no event later than the Expiration Date.

(b) Termination after Accruing 25 Years of Credited Service with 10 Years of
Service with the Company. If, as of the date of your Termination of Service, you
have at least 25, but not 28, years of Credited Service and at least ten years
of that Credited Service is attributable to Service with the Company (as
determined by the Committee), including Service with any successor to the
Company, your vested Options will terminate 13 months after the date on which
your Service terminates, but in no event later than the Expiration Date.

(c) Termination after Accruing 28 Years of Credited Service with 10 Years of
Service with the Company. If, as of the date of your Termination of Service, you
have at least 28, but not 30, years of Credited Service and at least ten years
of that Credited Service is attributable to Service with the Company (as
determined by the Committee), including Service with any successor to the
Company, your vested Options will terminate 36 months after the date on which
your Service terminates, but in no event later than the Expiration Date.

(d) Termination after Accruing 30 Years of Credited Service with 10 Years of
Service with the Company. If, as of the date of your Termination of Service, you
have at least 30 years of Credited Service and at least ten years of that
Credited Service is attributable to

 

6



--------------------------------------------------------------------------------

Service with the Company (as determined by the Committee), including Service
with any successor to the Company, your vested Options determined as of the date
of your Termination of Service will terminate 36 months after the date on which
your Service terminates, but in no event later than the Expiration Date.
Furthermore, any Options which become vested pursuant to Section 2(c) above
within the 36-month period following the date on which your Service terminates
will terminate 39 months after the date on which your Service terminates (i.e.,
the standard 36-month period plus three additional months), but in no event
later than the Expiration Date.

(e) Disability. If your Termination of Service is due to your Total and
Permanent Disability, your vested Options will terminate (i) 13 months after the
date on which your Service terminates or, if later, (ii) upon the date specified
in Section 5(c) or 5(d), whichever subsection is applicable (if any) based on
your accrued Credited Service when your Termination of Service occurs, but in no
event later than the Expiration Date.

(f) Death. If your death occurs prior to your Termination of Service or during
any of the periods described in Sections 5(a), 5(b), 5(c), 5(d) or 5(e) above
during which your vested Options remained exercisable by you, then your estate,
personal representative or any beneficiary, heir or legatee to whom the Options
have been transferred will be permitted to exercise such vested Options during
the (i) 13-month period immediately following your date of death or, if longer,
(ii) through the date specified in Section 5(c), 5(d), or 5(e), whichever
subsection is applicable (if any) based on your accrued Credited Service when
your Termination of Service occurred, but in no event later than the Expiration
Date. To the extent unexercised, the vested Options will terminate upon the
expiration of the applicable period specified in the immediately preceding
sentence. Any person seeking to exercise your Options following your death must
provide to the Company appropriate documentation as may be requested by the
Committee to establish your death and such person’s right to exercise the
Options.

(g) Extraordinary Corporate Events. Each of the periods in which vested Options
may be exercised following your Termination of Service described in this
Section 5 is subject to being superseded by the provisions of the Plan with
respect to a Change in Control, merger, consolidation, stock rights offering,
liquidation or dissolution, statutory share exchange or similar event affecting
Price Group.

6. Restrictive Covenants.

(a) Termination of Vesting/No Extension of Exercise Period. Notwithstanding
anything in Section 2 or Section 5 to the contrary, unless the Committee
determines otherwise, upon the occurrence of any Prohibited Action set forth in
Section 6(b), the following shall occur with respect to your Options: (i) no
further Options will become vested and any then-unvested Options will terminate
immediately, and (ii) all Options that were vested as of the date on which your
Termination of Service occurred and any Options which became vested pursuant to
Section 2(c) after your Termination of Service occurred shall terminate 90 days
after the date on which your Termination of Service occurred or on the date on
which the Prohibited Action occurred if later, but in no event later than the
Expiration Date. For clarity, unless the Committee determines otherwise, the
Options described in clause (ii) of the immediately preceding sentence will
terminate immediately if a Prohibited Action occurs later than the 90th day
after the date on which your Termination of Service occurred.

 

7



--------------------------------------------------------------------------------

(b) Prohibited Actions. The following actions are considered Prohibited Actions
and subject to the consequences set forth in Section 6(a) above, whether engaged
in by you directly or indirectly, either as an employee, employer, consultant,
or in any other capacity:

(i) engaging in any Competing Business. “Competing Business” shall be defined as
the business of investment advisory services to individual and/or institutional
investors, retirement plan services, discount brokerage, trust services, and any
other business which is competitive with the business activities of the Company;

(ii) soliciting, encouraging, or inducing any customers or clients of the
Company who were current or prospective customers or clients as of the date on
which your Termination of Service occurred, to terminate or reduce his, her or
its relationship with the Company or not to proceed with, or enter into, any
business relationship with the Company, or otherwise interfering with any such
business relationship with the Company, including by encouraging or suggesting
any investment management client of the Company (A) to withdraw any funds for
which the Company provides investment management or advisory services, or
(B) not to engage the Company to provide investment management or advisory
services for any funds;

(iii) (A) soliciting, encouraging, or inducing any officer, director, employee,
agent, partner, consultant or independent contractor of the Company to
terminate, modify or reduce his or her relationship with the Company,
(B) hiring, employing, supervising, managing or engaging any such individual, or
(C) otherwise attempting to disrupt or interfere with the Company’s relationship
with any such individual;

(iv) using, reproducing, or disclosing any Confidential Information of the
Company. “Confidential Information” shall be defined as client and customer
lists, information with respect to the name, address, contact persons or
requirements of any customer or client, other information relating to clients
and prospective clients from whom the Company has solicited business or plans to
solicit business, information relating to business plans and business that is
conducted or anticipated to be conducted, research, technology, computer
software, processes, products, pricing, costs, business methods, business
objectives or strategies, marketing plans and finances;

(v) pleading guilty or nolo contendere (or a similar plea) to, or being
convicted of, (A) a felony (or its equivalent in a non-United States
jurisdiction) or (B) other conduct of a criminal nature that has or is likely to
have a material adverse effect on the reputation or standing in the community of
the Company, as determined by the Committee in its sole discretion, or that
legally prohibits you from working for the Company;

(vi) breaching a regulatory rule that adversely affects your ability to perform
your employment duties to the Company in any material respect; and

(vii) failing, in any material respect, to (A) perform your employment duties,
(B) comply with the applicable policies of the Company, (C) follow reasonable
directions received from the Company or (D) comply with covenants contained in
any contract with the Company to which you are a party.

 

8



--------------------------------------------------------------------------------

(c) Blue Pencil. If any of the provisions or terms of this Section 6 is
construed by a court of competent jurisdiction to be invalid or unenforceable,
it shall not affect the remainder of this Agreement, which shall be given full
force and effect without regard to the invalid provision. Any invalid or
unenforceable provision shall be reformed to the maximum time, geographic and/or
customer limitations permitted by the applicable laws, so as to be valid and
enforceable.

(d) Notification To Company. For as long as you have vested Options that have
not been exercised, you covenant and agree that you will disclose to the Company
the identity of any new employer within two business days of being employed or
engaged by such new employer, and at the time that you seek to exercise any
Options you will provide to the Company information sufficient to confirm that
you have not engaged in any Prohibited Actions.

7. Nontransferability of Options. These Options are nontransferable otherwise
than by last will and testament or the laws of descent and distribution and,
during your lifetime, the Options may be exercised only by you or, during the
period you are under a legal disability, by your guardian or legal
representative, provided, however, that with the advance consent of the
Committee, vested Options that are not incentive stock options within the
meaning of Section 422 of the Code may be transferred to one or more of your
family members or a trust, partnership or the like for the benefit of you and/or
one or more of your family members. Except as provided above, the Options and,
before exercise, the shares of Common Stock subject to purchase thereunder, may
not be assigned, transferred, pledged, hypothecated, subjected to any “put
equivalent position,” “call equivalent position” (as each preceding term is
defined by Rule 16(a)-1 under the Securities Exchange Act of 1934), or short
position, or disposed of in any way (whether voluntarily or involuntarily, by
operation of law or otherwise) and shall not be subject to execution, attachment
or similar process.

8. Status for Tax Purposes.

(a) Unapproved Options. The Options are unapproved stock options that have not
been granted under a sub-plan approved by Her Majesty’s Revenue and Customs
(HMRC). You must comply with the provisions of Section 3(e) of this Agreement
with respect to any Withholding Tax obligations that arise as a result of the
grant, vesting or exercise of the Options.

(b) Nonqualified Options. If the correlating Notice provides that the Options
are not intended to qualify as incentive stock options within the meaning of
Section 422 of the Code, this Agreement shall be so construed. In such case, by
accepting the Options you acknowledge that, if you are as of the Grant Date, or
subsequently become prior to exercise, a U.S. taxpayer for federal tax purposes,
then upon exercise of the Options, you will recognize ordinary income in an
amount equal to the excess, if any, of the Fair Market Value, as measured on the
exercise date, of the shares of Common Stock purchased over the aggregate
purchase price paid. If you are a taxpayer in any other jurisdiction, the
taxation of your Options may be different.

(c) Incentive Stock Options. If the correlating Notice provides that the Options
are intended to qualify as incentive stock options within the meaning of
Section 422 of the Code and you are as of the Grant Date, or subsequently become
prior to exercise, a U.S. taxpayer for federal tax purposes, then this Agreement
shall be so construed to the fullest extent

 

9



--------------------------------------------------------------------------------

permitted by Section 422 of the Code, including the application of the limit
provided by Section 422(d) of the Code. The Company, however, does not warrant
any particular tax consequences of the Options. Section 422 of the Code provides
limitations and other requirements, not set forth in this Agreement, respecting
the treatment of the Options as incentive stock options. You should consult with
your personal tax advisors in this regard. The quantity limitation and
employment requirement pertaining to incentive stock options are outlined below.

(i) Quantity Limitation. Pursuant to Section 422(d) of the Code, the aggregate
fair market value (determined as of the Grant Date) of shares of Common Stock
with respect to which all incentive stock options first become exercisable by
you in any calendar year under the Plan or any other plan of the Company (and
its parent and subsidiary corporations, within the meaning of Section 424(e) and
424(f) of the Code, as may exist from time to time) may not exceed $100,000 or
such other amount as may be permitted from time to time under Section 422 of the
Code. To the extent that such aggregate fair market value exceeds $100,000 or
such other applicable amount in any calendar year, such stock options will be
treated as nonqualified stock options with respect to the amount of aggregate
fair market value thereof that exceeds the Code Section 422(d) limit. For this
purpose, the incentive stock options will be taken into account in the order in
which they were granted. The Company may designate the shares of Common Stock
that are to be treated as stock acquired pursuant to the exercise of incentive
stock options and the shares of Common Stock that are to be treated as stock
acquired pursuant to nonqualified stock options by issuing separate certificates
for such shares and identifying the certificates as such in the stock transfer
records of the Company or by any other appropriate notation in the records of
the Company.

(ii) Employment Requirement. Except with respect to exercise after your death or
Termination of Service due to Total and Permanent Disability, at all times
during the period beginning with the Grant Date of an incentive stock option and
ending on the day three months before the date of exercise, you must be an
employee of Price Group or a subsidiary, as that term is defined in
Section 424(f) of the Code, in order for the Option to be treated as an
incentive stock option for U.S. federal tax purposes. Therefore, any part of the
Options designated as intended to be incentive stock options which is not
exercised either during your Service with Price Group or a subsidiary or within
three months after your Termination of Service with Price Group or a subsidiary
will not be treated as an incentive stock option for U.S. federal tax purposes
when exercised. Similarly, if the entity with which you are employed ceases to
be a subsidiary of Price Group, as that term is defined in Section 424(f) of the
Code, then the Options will be treated as nonqualified stock options unless
exercised within three months of such cessation.

9. Adjustments for Corporate Transactions and Other Events.

(a) Mandatory Adjustments. In the event of a merger, consolidation, stock rights
offering, liquidation, statutory share exchange or similar event affecting Price
Group (each, a “Corporate Event”) or a stock dividend, stock split, reverse
stock split, separation, spinoff, reorganization, extraordinary dividend of cash
or other property, share combination or subdivision, or recapitalization or
similar event affecting the capital structure of Price Group (each, a “Share
Change”), the Committee shall make equitable and appropriate substitutions or
proportionate adjustments to the number of outstanding Options, the purchase
price per share,

 

10



--------------------------------------------------------------------------------

and the number of Options eligible to vest on each subsequent vesting date under
the vesting schedule set forth on the Notice to reflect such event; provided,
however, that any fractional Options resulting from any such adjustment shall be
eliminated. Adjustments under this paragraph will be made by the Committee,
whose determination as to what adjustments will be made and the extent thereof
will be final, binding and conclusive.

(b) Discretionary Adjustments. In the case of Corporate Events, the Committee
may make such other adjustments to outstanding Options as it determines to be
appropriate and desirable, which adjustments may include, without limitation,
(i) the cancellation of outstanding Options in exchange for payments of cash,
securities or other property or a combination thereof having an aggregate value
equal to the value of such Options, as determined by the Committee in its sole
discretion (it being understood that in the case of a Corporate Event with
respect to which stockholders of Price Group receive consideration other than
publicly traded equity securities of the ultimate surviving entity, any such
determination by the Committee that the value of an Option shall for this
purpose be deemed to equal the excess, if any, of the value of the consideration
being paid for each share of Common Stock pursuant to such Corporate Event over
the purchase price per share of such Option shall conclusively be deemed valid
and that any Option may be cancelled for no consideration upon a Corporate Event
if its purchase price per share does not exceed the value of the consideration
being paid for each share of Common Stock pursuant to such Corporate Event),
(ii) the substitution of securities or other property (including, without
limitation, cash or other securities of Price Group and securities of entities
other than Price Group) for the shares of Common Stock subject to outstanding
Options, and (iii) the substitution of equivalent awards, as determined in the
sole discretion of the Committee, of the surviving or successor entity or a
parent thereof. Notwithstanding the foregoing, any adjustments made pursuant to
Options that are incentive stock options within the meaning of Section 422 of
the Code shall be made in compliance with the requirements of Section 424(a) of
the Code.

(c) Dissolution or Liquidation. Unless the Committee determines otherwise, all
of the Options shall terminate upon the dissolution or liquidation of Price
Group.

(d) Change in Control. Notwithstanding anything in this Agreement or the Plan to
the contrary, in the event that a Change in Control occurs, outstanding Options
will terminate upon the effective time of such Change in Control unless
provision is made in connection with the transaction for the continuation or
assumption of such Options by, or for the substitution of equivalent options, as
determined in the sole discretion of the Committee, of, the surviving or
successor entity or a parent thereof. In the event of such termination, (i) the
outstanding Options that will terminate upon the effective time of the Change in
Control shall, immediately before the effective time of the Change in Control,
become fully exercisable, (ii) you will be permitted, immediately before the
Change in Control, to exercise the Options, and (iii) the Committee may take any
of the actions set forth in Section 9(a) and 9(b) with respect to any or all of
the Options. Implementation of the provisions of the immediately foregoing
sentence shall be conditioned upon consummation of the Change in Control.

10. Non-Guarantee of Employment. Nothing in the Plan or this Agreement shall
alter your employment status with the Company, nor be construed as a contract of
employment between the Company and you, or as a contractual right of you to
continue in the employ of the Company for any period of time, or as a limitation
of the right of the Company to discharge you at any time with or without cause
or notice and whether or not such discharge results in the forfeiture of any
Options or any other adverse effect on your interests under the Plan.

 

11



--------------------------------------------------------------------------------

11. Rights as Stockholder. You shall not have any of the rights of a stockholder
with respect to the shares of Common Stock subject to purchase under the Options
until such shares have been issued to you upon the due exercise of the Options.
No adjustment will be made for dividends or distributions or other rights for
which the record date is prior to the date such shares are issued to you.

12. The Company’s Rights. The existence of the Options will not affect in any
way the right or power of Price Group or its stockholders to make or authorize
any or all adjustments, recapitalizations, reorganizations or other changes in
the Company’s capital structure or its business, or any merger or consolidation
of the Company, or any issue of bonds, debentures, preferred or other stocks
with preference ahead of or convertible into, or otherwise affecting the Common
Stock or the rights thereof, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of the Company’s assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

13. Notices. All notices and other communications made or given pursuant to this
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered or mailed by certified mail, addressed to you at the address contained
in the records of the Company, or addressed to the Committee, care of the
Company for the attention of its Payroll and Stock Transaction Group in the
CFO-Finance Department at the Company’s principal executive office or, if the
receiving party consents in advance, transmitted and received via telecopy or
via such other electronic transmission mechanism as may be available to the
parties.

14. Electronic Delivery of Documents.

(a) Methods of Delivery. The Company may from time to time electronically
deliver, via e-mail or posting on the Company’s website, these Terms,
information with respect to the Plan or the Options, any amendments to the
Agreement, and any reports of the Company provided generally to the Company’s
stockholders. You may receive from the Company, at no cost to you, a paper copy
of any electronically delivered documents by contacting the Payroll and Stock
Transaction Group in the CFO-Finance Department in the Baltimore, Maryland –
Pratt Street office or by telephone, at 410-345-7716.

(b) Consent and Acknowledgment. By your accepting the Notice correlating to
these Terms, you (i) consent to the electronic delivery of this Agreement, all
information with respect to the Plan and the Options and any reports of the
Company provided generally to the Company’s stockholders; (ii) acknowledge that
you may receive from the Company a paper copy of any documents delivered
electronically at no cost to you by contacting the Company by telephone or in
writing; (iii) further acknowledge that you may revoke your consent to the
electronic delivery of documents at any time by notifying the Company of such
revoked consent by telephone, postal service or electronic mail; and
(iv) further acknowledge that you understand that you are not required to
consent to electronic delivery of documents.

15. Recoupment. The terms and conditions of the Company’s Policy for Recoupment
of Incentive Compensation, adopted by the Board of Directors of the Company
effective April 14, 2010, as amended from time to time or any successor thereto
(the “Recoupment Policy”), are incorporated by reference into this Agreement and
shall apply to your Options if you on the Grant Date are or subsequently become
an executive officer or other senior executive who is subject to the Recoupment
Policy.

 

12



--------------------------------------------------------------------------------

16. Entire Agreement. This Agreement, together with the correlating Notice and
the Plan, contain the entire agreement between you and the Company with respect
to the Options awarded hereunder. Any oral or written agreements,
representations, warranties, written inducements, or other communications made
prior to the acceptance of the Notice correlating to these Terms with respect to
the Options awarded hereunder shall be void and ineffective for all purposes.

17. Amendment. Except as otherwise provided in the Plan, the Committee may
unilaterally amend the terms of this Agreement, but no such amendment shall
materially impair your rights with respect to your Options without your consent,
except such an amendment made to cause the Plan or the Agreement to comply with
applicable law, applicable rule of any securities exchange on which the Common
Stock is listed or admitted for trading, or to prevent adverse tax or accounting
consequences for you or the Company or any of its Affiliates. The Company shall
give written notice to you of any such alteration or amendment of this Agreement
by the Committee as promptly as practical after the adoption thereof. The
foregoing shall not restrict the ability of you and the Company by mutual
consent to alter or amend this Agreement in any manner which is consistent with
the Plan and approved by the Committee.

18. Conformity with Plan. These Terms are intended to conform with, and are
subject to all applicable provisions of, the Plan. In the event of any ambiguity
in these Terms or any matters as to which these Terms are silent, the Plan shall
govern. A copy of the Plan is available at
https://home2.troweprice.com/tsso/tssoweb/SSOServlet or in hard copy upon
request to the Company’s Payroll and Stock Transaction Group in the CFO-Finance
Department in the Baltimore, Maryland – Pratt Street office or by telephone, at
410-345-7716.

19. Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Maryland, without regard to its provisions
concerning the applicability of laws of other jurisdictions. As a condition of
this Agreement, you agree that you will not bring any action arising under, as a
result of, pursuant to or relating to, this Agreement in any court other than a
federal or state court in the districts which include Baltimore, Maryland, and
you hereby agree and submit to the personal jurisdiction of any federal court
located in the district which includes Baltimore, Maryland or any state court in
the district which includes Baltimore, Maryland. You further agree that you will
not deny or attempt to defeat such personal jurisdiction or object to venue by
motion or other request for leave from any such court.

20. Resolution of Disputes. Any dispute or disagreement which shall arise under,
or as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Committee in good faith in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Committee under or pursuant to this Agreement and any interpretation by the
Committee of the terms of this Agreement, will be final, binding and conclusive
on all persons affected thereby. You agree that before you may bring any legal
action arising under, as a result of, pursuant to or relating to, this Agreement
you will first exhaust your administrative remedies before the Committee. You
further agree that in the event that the Committee does not resolve any dispute
or disagreement arising under, as a result of, pursuant to or relating to, this
Agreement to your satisfaction, no legal action may be commenced or maintained
relating to this Agreement more than 24 months after the Committee’s decision.

 

13



--------------------------------------------------------------------------------

21. Preemption of Applicable Laws or Regulations. Anything in this Agreement to
the contrary notwithstanding, if, at any time specified herein for the issue of
shares to you, any law, regulation or requirements of any governmental authority
having jurisdiction in the premises shall require either the Company or you to
take any action in connection with the shares then to be issued, the issue of
such shares will be deferred until such action shall have been taken.

22. 409A Savings Clause. This Agreement and the Options awarded hereunder are
intended to comply with, or otherwise be exempt from, Section 409A of the Code.
This Agreement and the Options shall be administered, interpreted and construed
in a manner consistent with this intent. Nothing in the Plan or this Agreement
shall be construed as including any feature for the deferral of compensation
other than the deferral of recognition of income until the exercise of the
Options. Should any provision of this Agreement or the Options be found not to
comply with, or otherwise be exempt from, the provisions of Section 409A of the
Code, it may be modified and given effect, in the sole discretion of the
Committee and without requiring your consent, in such manner as the Committee
determines to be necessary or appropriate to comply with, or to effectuate an
exemption from, Section 409A of the Code. The preceding provisions shall not be
construed as a guarantee or warranty by the Company of any particular tax effect
of the Options.

23. Service and Employment Acknowledgments. By accepting the Notice, you
acknowledge and agree that: (i) the Plan is established voluntarily by the
Company, is discretionary in nature and may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan or
this Agreement; (ii) you are voluntarily participating in the Plan; (iii) the
award of Options is a one-time benefit which does not create any contractual or
other right to receive future awards of Options, or compensation or benefits in
lieu of Options, even if Options have been awarded repeatedly in the past;
(iv) all determinations with respect to any such future awards, including, but
not limited to, the times when Options shall be awarded or shall become vested
or exercisable and the number of Options subject to each award, will be at the
sole discretion of the Committee; (v) the value of the Options is an
extraordinary item of compensation which is outside the scope of your employment
contract, if any; (vi) the value of the Options is not part of normal or
expected compensation or salary for any purpose, including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments or similar payments, or bonuses, long-service awards, pension, welfare
or retirement benefits; (vii) the vesting of the Options ceases upon termination
of Service with the Company or transfer of employment from the Company, or other
cessation of eligibility for any reason, except as may otherwise be explicitly
provided in this Agreement; (viii) the value of the Options and the underlying
Shares cannot be predicted with certainty and will change over time and the
Company does not guarantee any future value; (ix) if you are not an employee of
the Company, the Options grant will not be interpreted to form an employment
contract or relationship with the Company; nothing in this Agreement shall
confer upon you any right to continue in the service of the Company or interfere
in any way with any right of the Company to terminate your service as a
director, an employee or consultant, as the case may be, at any time, subject to
applicable law; the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding your participation in
the Plan or your acquisition or sale of the Shares underlying the Options; and
(x) no claim or entitlement to compensation or damages arises if the value of
the Options or the underlying Shares decreases and in consideration for the
grant of the Options you irrevocably release the Company from any claim or
entitlement to compensation or damages that does arise in connection with the
Options.

 

14



--------------------------------------------------------------------------------

24. Data Privacy Consent. For purposes of the implementation, administration and
management of the Options and the Plan or the effectuation of any acquisition,
equity or debt financing, joint venture, merger, reorganization, consolidation,
recapitalization, business combination, liquidation, dissolution, share
exchange, sale of stock, sale of material assets or other similar corporate
transaction involving the Company (a “Corporate Transaction”), you explicitly
and unambiguously consent, by accepting the Notice, to the collection, receipt,
use, retention and transfer, in electronic or other form, of your personal data
by and among the Company and its third party vendors or any potential party to a
potential Corporate Transaction. You understand that personal data (including
but not limited to, name, home address, telephone number, employee number,
employment status, social insurance number, tax identification number, date of
birth, nationality, job title or duties, salary and payroll location, data for
tax withholding purposes and Options awarded, cancelled, vested and unvested) is
held by the Company and may be transferred to any broker designated by the
Committee or third parties assisting in the implementation, administration and
management of the Options or the Plan or the effectuation of a Corporate
Transaction and you expressly authorize such transfer as well as the retention,
use, and the subsequent transfer of the data, in electronic or other form, by
the recipient(s) for these purposes. You understand that these recipients may be
located in your country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than your country. You understand
that personal data will be held only as long as is necessary to implement,
administer and manage the Options or Plan or effect a Corporate Transaction. You
understand that, to the extent required by applicable law, you may, at any time,
request a list with the names and addresses of any potential recipients of the
personal data, view data, request additional information about the storage and
processing of data, require any necessary amendments to data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Company’s Payroll and Stock Transaction Group in the CFO-Finance Department
in the Baltimore, Maryland – Pratt Street office. You understand, however, that
refusing or withdrawing your consent may affect your ability to accept an award
of Options or otherwise participate in the Plan.

25. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

{Glossary begins on next page}

 

15



--------------------------------------------------------------------------------

GLOSSARY

(a) “Affiliate” means any entity, whether previously, now or hereafter existing,
in which the Company, directly or indirectly, at the relevant time has a
proprietary interest by reason of stock ownership or otherwise (including, but
not limited to, joint ventures, limited liability companies, and partnerships)
or any entity that provides services to the Company or a subsidiary or
affiliated entity of the Company.

(b) “Agreement” means the contract consisting of the Notice, the Terms and the
Plan.

(c) “Cause” means: (i) your plea of guilty or nolo contendere (or a similar
plea) to, or conviction of, (A) a felony (or its equivalent in a non-United
States jurisdiction) or (B) other conduct of a criminal nature that has or is
likely to have a material adverse effect on the reputation or standing in the
community of the Company, as determined by the Committee in its sole discretion,
or that legally prohibits you from working for the Company; (ii) your breach of
a regulatory rule that adversely affects your ability to perform your employment
duties to the Company in any material respect; or (iii) your failure, in any
material respect, to (A) perform your employment duties, (B) comply with the
applicable policies of the Company, (C) follow reasonable directions received
from the Company or (D) comply with covenants contained in any contract with the
Company to which you are a party; provided, however, that you shall be provided
a written notice describing in reasonable detail the facts which are considered
to give rise to a breach described in this clause (iii) and you shall have 30
days following receipt of such written notice during which you may remedy the
condition and, if so remedied, no Cause for Termination of Service shall exist.

(d) “Change in Control” has the meaning ascribed to such term in the Plan.

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
section, regulations and guidance.

(f) “Committee” means the Executive Compensation Committee, or such other
committee(s) or officer(s) duly appointed by the Board or the Executive
Compensation Committee to administer the Plan or delegated limited authority to
perform administrative actions under the Plan, and having such powers as shall
be specified by the Board or the Executive Compensation Committee; provided,
however, that at any time the Board may serve as the Committee in lieu of or in
addition to the Executive Compensation Committee or such other committee(s) or
officer(s) to whom administrative authority has been delegated.

(g) “Common Stock” means shares of common stock of T. Rowe Price Group, Inc.,
par value twenty cents ($0.20) per share and any capital securities into which
they are converted.

(h) “Company” means T. Rowe Price Group, Inc. and its Affiliates and successors,
except where the context otherwise requires. For purposes of determining whether
a Change of Control has occurred, Company shall mean only T. Rowe Price Group,
Inc.

 

16



--------------------------------------------------------------------------------

(i) “Corporate Transaction” means the consummation of a reorganization, merger,
tender offer, share exchange, consolidation or other business combination,
acquisition of Price Group equity securities, or sale or other disposition of
all or substantially all of the assets of Price Group or the acquisition of
assets of another entity.

(j) “Credited Service” means the sum of the period(s) during which you are in
Service with the Company plus any period of service that may be allocated to you
by the Committee, in its sole discretion, in writing for periods during which
you were not employed with the Company but you were engaged in activities
through which you gained relevant industry experience, as determined in the
Committee’s discretion.

(k) “Executive Compensation Committee” means the Executive Compensation
Committee of the Board of Directors of T. Rowe Price Group, Inc.

(l) “Expiration Date” means the date set forth on the Notice indicating when the
Options expire if not sooner exercised, forfeited or otherwise terminated.

(m) “Fair Market Value” means, as of any date, unless otherwise determined by
the Committee, the official closing price per share of Common Stock for the
regular market session on that date on the principal exchange or market on which
the Common Stock is then listed or admitted to trading or, if no sale is
reported for that date, on the last preceding day on which a sale was reported,
all as reported by such source as the Committee may select.

(n) “Good Reason” means, during the 18-month period following a Change in
Control, actions taken by the Company or any successor corporation or other
entity in a Corporate Transaction resulting in a material negative change in
your employment relationship in one or more of the following ways:

(i) the assignment to you of duties materially inconsistent with your position
(including offices, titles and reporting requirements), authority, duties or
responsibilities, or a material diminution in such position, authority, duties
or responsibilities, in each case from those in effect immediately prior to the
Change in Control;

(ii) a material reduction of your aggregate annual compensation, including,
without limitation, base salary and annual bonus and incentive compensation
opportunity, from that in effect immediately prior to the Change in Control; or

(iii) a change in your principal place of employment that increases your commute
by 75 or more miles as compared to your commute immediately prior to the Change
in Control.

In order to invoke a Termination of Service for Good Reason, you must provide
written notice to the Company or any successor corporation or other entity in a
Corporate Transaction with respect to which you are employed or providing
services (as applicable, the “Service Recipient”) of the existence of one or
more of the conditions constituting Good Reason within 90 days following your
knowledge of the initial existence of such condition or conditions, specifying
in reasonable detail the conditions constituting Good Reason, and the Service
Recipient shall have 30 days following receipt of such written notice (the “Cure
Period”) during

 

17



--------------------------------------------------------------------------------

which it may remedy the condition. In the event that the Service Recipient fails
to remedy the condition constituting Good Reason during the applicable Cure
Period, your Termination of Service must occur, if at all, within 90 days
following the expiration of such Cure Period in order for such termination as a
result of such condition to constitute a Termination of Service for Good Reason.

(o) “Grant Date” means the date set forth on the Notice indicating when the
grant of Options was approved by the Committee.

(p) “Notice” means the Notice of Grant of Stock Option Award which correlates
with these Terms and sets forth the specifics of the applicable award of
Options.

(q) “Option” means a right to purchase a specified number of shares of Common
Stock from Price Group at a specified price during a specified period of time
after the right becomes exercisable. Each Option represents a contractual
obligation of the Company to deliver one share of Common Stock to the option
holder upon due exercise of the Option.

(r) “Plan” means the T. Rowe Price Group, Inc. [2004 Stock][2012 Long-Term]
Incentive Plan.

(s) “Price Group” means T. Rowe Price Group, Inc.

(t) “Service” means your employment with the Company. Your Service will be
considered to have ceased with the Company if, immediately after a sale, merger
or other corporate transaction, the trade, business or entity with which you are
employed is not T. Rowe Price Group, Inc. or its successor or an Affiliate of
T. Rowe Price Group, Inc. or its successor.

(u) “Termination of Service” means the termination of your employment with the
Company. Temporary absences from employment because of illness, vacation or
leave of absence and transfers among entities which comprise the Company,
including all Affiliates, shall not be considered Terminations of Service;
provided, however, that the Committee has discretion to determine that a
Termination of Service has occurred if, for six continuous months, you are
absent or otherwise unable for any reason to perform substantially all the
essential duties of your position, as determined by the Committee. The Committee
has discretion to determine the date upon which you incur a Termination of
Service.

(v) “Terms” mean this Statement of Additional Terms Regarding Awards of Stock
Options.

(w) “Total and Permanent Disability” means that you are (i) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to last until your death or
result in death, or (ii) determined to be totally disabled by the Social
Security Administration or other governmental or quasi-governmental body that
administers a comparable social insurance program outside of the United States
in which you participate and which conditions the right to receive benefits
under such program on your being unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to last until your death or result in death. The Committee
may require such medical or other evidence as it deems necessary to judge the
nature and permanency of your condition.

 

18



--------------------------------------------------------------------------------

(x) “Withholding Taxes” means any foreign (non-United States), federal, state
and local taxes and social insurance contributions required by law to be
withheld which arise in connection with the Options.

(y) “You”; “Your”. You means the recipient of the Options as reflected in the
Notice. Whenever the word “you” or “your” is used in any provision of this
Agreement under circumstances where the provision should logically be construed,
as determined by the Committee, to apply to the estate, personal representative,
or beneficiary to whom the Options may be transferred by will or by the laws of
descent and distribution, the words “you” and “your” shall be deemed to include
such person.

{end of document}

 

19



--------------------------------------------------------------------------------

 

 

Notice of Replenishment of       T. Rowe Price Group, Inc. Stock Options     ID:
52-2264646     100 E. Pratt Street     Baltimore, MD 21202 USA

 

 

 

NAME   Award Number:     ADDRESS   ID:         Plan:    

 

 

On                     , 20     (the Grant Date), in light of your stock swap
exercise, T. Rowe Price Group, Inc. (Price Group) granted you replenishment
stock options (Reload Options) under Price Group’s [2004 Stock][2012 Long-Term]
Incentive Plan to purchase from Price Group                      shares of Price
Group common stock at $         per share, the closing price of Price Group
common stock on the Grant Date. The Reload Options are nonqualified stock
options which do not qualify as incentive stock options for purposes of U.S.
federal tax law. The Reload Options are subject to the provisions of the
Statement of Additional Terms Regarding Replenishment Option Grants (employees)
(the Statement of Additional Terms).

Vesting Schedule: The Reload Options are fully vested and exercisable as of the
Grant Date.

Expiration Date: The Reload Options, if not sooner exercised, forfeited or
otherwise terminated, expire on                     , 20    .

Your participation in our stock-based compensation program recognizes that you
play a key role in the long-term success of Price Group and affords you the
opportunity to participate alongside our other stockholders in that success.

 

 

   

 

CEO & President     Date

 

 

To accept this grant you must, access the T. Rowe Price Exchange Web site and
select myTRP >Compensation, Payroll & Stock>Employee Stock Transactions – TRPG
Stock>Equity Awards>Equity Award Information (Express Desktop) or go to
https://home2.troweprice.com/tsso/tssoweb/SSOServlet. After signing in using
your T. Rowe Price network logon and password, you will be in Express Desktop.
Click on Grant History under the type of award you received and accept the
appropriate award(s) by selecting the Pending link in the Status column. You
must accept this grant before it may be exercised.

By accepting the grant online, you acknowledge that you have been provided, have
read and agree to be bound by the terms of the Statement of Additional Terms
under which this grant has been made and the prospectus for the [2004
Stock][2012 Long-Term] Incentive Plan, both of which are available on the
Express Desktop. You also consent to the electronic delivery, via email, posting
on Price Group’s Web site, Express Desktop or the Web site of any third party
vendor that provides stock plan administrative services to Price Group, of this
Notice, the Statement of Additional Terms and all future notices or other
information with respect to this grant, the [2004 Stock][2012 Long-Term]
Incentive Plan, and the common shares of Price Group. You may receive from the
Company, at no cost to you, a paper copy of any electronically delivered
documents by contacting the Payroll and Stock Transaction Group in the
CFO-Finance Department in the Baltimore, Maryland – Pratt Street office or by
telephone, at 410-345-7716.



--------------------------------------------------------------------------------

T. ROWE PRICE GROUP, INC. [2004 STOCK][2012 LONG-TERM] INCENTIVE PLAN

 

 

STATEMENT OF ADDITIONAL TERMS

REGARDING REPLENISHMENT OPTION GRANTS

(EMPLOYEES)

(version 1A)

 

This Statement of Additional Terms Regarding Replenishment Stock Option Grants
(the “Terms”) and all of the provisions of the T. Rowe Price Group, Inc. [2004
Stock][2012 Long-Term] Incentive Plan (the “Plan”) are incorporated into your
stock option award, the specifics of which are described on the “Notice of
Replenishment of Stock Options” (the “Notice”) that you received. Once you have
accepted the Notice in accordance with the instructions set forth thereon, the
Terms, the Plan and the Notice, together, constitute a binding and enforceable
contract respecting your stock option award. That contract is referred to in
this document as the “Agreement.”

1. Terminology. Capitalized words and phrases used in these Terms are defined in
the Glossary at the end of this document or the first place such word or phrase
appears in this document.

2. Vested Status upon Grant Date. All of the Options are vested in full as of
the Grant Date. For clarity, as used in this Agreement, the term “vest” means
that the Options are exercisable for the purchase of Common Stock. The fact that
an Option has become vested does not mean or otherwise indicate that you have an
unconditional or nonforfeitable right to such Option. A vested Option remains
subject to the terms, conditions and forfeiture provisions provided for in the
Plan and in this Agreement.

3. Exercise of Options.

(a) Option Exercise Rights.

(i) You may exercise the Options on any business day on or before the Expiration
Date or the earlier termination of the Options, unless otherwise provided under
applicable law. For this purpose, a business day is any day, other than a
weekend or U.S. federal holiday, on which Price Group’s principal executive
offices (in Baltimore, Maryland – Pratt Street) are open for business.

(ii) Notwithstanding the foregoing, if at any time the Committee determines that
the delivery of Common Stock under the Plan or this Agreement is or may be
unlawful under the laws of any applicable jurisdiction, or federal, state or
foreign (non-United States) securities laws, your right to exercise the Options
or receive Common Stock pursuant to the Options will be suspended until the
Committee determines that such delivery is lawful. Likewise, if at any time the
Committee determines that the delivery of Common Stock under the Plan or this
Agreement is or may violate the rules of the national securities exchange on
which the Common Stock is then listed for trade, your right to exercise the
Options or receive Common Stock

 

1



--------------------------------------------------------------------------------

pursuant to the Options will be suspended until the Committee determines that
such exercise or delivery would not violate such rules. Any suspension of your
right to exercise the Options under this paragraph will not extend the
Expiration Date of the Options and your Options could expire unexercisable
during such a suspension.

(iii) Section 4 below describes certain limitations on exercise of the Options
that apply in the event of your death, Total and Permanent Disability, or
Termination of Service which limitations could terminate your right to exercise
the Options earlier than the Expiration Date.

(iv) You may exercise the Options only in multiples of whole shares. No
fractional shares of Common Stock will be issued under the Options.

(v) In no event will any additional replenishment options be granted upon the
exercise of the replenished Options.

(b) Exercise Procedure. In order to initiate an exercise of your Options, you
must deliver the following items to the Company’s Payroll and Stock Transaction
Group in the CFO-Finance Department in the Baltimore, Maryland – Pratt Street
office:

(i) an exercise notice, in such manner and form (including, without limitation,
electronic on-line format) as the Committee may require from time to time, that
specifies the number of shares of Common Stock you then desire to purchase under
the Options and your method of payment of the aggregate purchase price; and

(ii) full payment of the aggregate purchase price for the shares specified in
the exercise notice or properly executed, irrevocable instructions, in such
manner and form as the Committee may require from time to time, to effectuate a
broker-assisted cashless exercise, each in accordance with Section 3(e) of this
Agreement.

(c) Date Exercise becomes Effective.

(i) Your exercise will become effective (the “Exercise Date”) as follows,
provided that such exercise otherwise is permitted under and complies with all
applicable laws:

(A) on the date on which both the exercise notice and payment of the aggregate
purchase price is received by the Company’s Payroll and Stock Transaction Group,
if such items are received by 5:00 p.m. U.S. Eastern Time on a business day;

(B) on the first business day after the date on which both the exercise notice
and payment of the aggregate purchase price is received by the Company’s Payroll
and Stock Transaction Group, if such items are received after 5:00 p.m. U.S.
Eastern Time or are received on a day that is not a business day; or

(C) on the date on which the sale of shares is executed via a broker-assisted
cashless exercise, as confirmed by the brokerage firm, if the exercise notice is
accompanied by instructions to effectuate a broker-assisted cashless exercise.

 

2



--------------------------------------------------------------------------------

(ii) You are responsible for ensuring that your exercise notice and payment of
the aggregate purchase price or instructions to effectuate a broker-assisted
cashless exercise are received by the Company’s Payroll and Stock Transaction
Group with sufficient time to enable the Exercise Date to occur in accordance
with the foregoing rules before the Options expire, are forfeited or otherwise
terminated. Because The Nasdaq Stock Market closes at 4:00 p.m. U.S. Eastern
Time, any broker-assisted cashless exercise instruction received by the
Company’s Payroll and Stock Transaction Group after 4:00 p.m. U.S. Eastern Time
cannot be processed until the next business day on which The Nasdaq Stock Market
is open for trading. If your broker-assisted cashless exercise instruction
results in the sale of shares over a number of days, each day on which a sale
occurs will constitute the Exercise Date of the Option with respect to the
shares sold on such day.

(d) Method of Payment.

(i) You may pay the aggregate purchase price for the shares specified in the
exercise notice by:

(A) delivering cash, wire or fund transfer, check, bank draft, postal or express
money order payable to the order of the Company, or other cash equivalent
acceptable to the Committee in its discretion, in each such case in currency
acceptable to the Committee;

(B) executing a broker-assisted cashless exercise in accordance with
Regulation T of the Board of Governors of the Federal Reserve System through a
brokerage firm designated or approved by the Committee, under which the broker
is irrevocably instructed to deliver to the Company on your behalf an amount, in
cash or acceptable cash equivalents, sufficient to pay the aggregate purchase
price for the shares of Common Stock you then desire to purchase under the
Options (plus applicable Withholding Taxes, if any), and the Company is
instructed to deliver the shares to the broker upon receipt of such amount;

(C) unless limited by the Committee, tendering to the Company (via attestation
in a form satisfactory to the Committee) other shares of Common Stock owned by
you, in which case the Company will attribute to the tendered shares a value
equal to the official closing price per share of Common Stock for the regular
market session of The Nasdaq Stock Market (or the principal market for the
Common Stock as determined by the Committee if the Common Stock is not listed
for trade on The Nasdaq Stock Market or is listed or admitted to trading on more
than one exchange or market) on the Exercise Date or, if no sale is reported for
that date, on the last preceding day on which a sale was reported, all as
reported by such source as the Committee may select;

(D) unless limited by the Committee, electing net share settlement with respect
to any portions of the Options that do not qualify as incentive stock options
within the meaning of Section 422 of the Code;

 

3



--------------------------------------------------------------------------------

(E) any other method approved by the Committee with respect to Options that do
not qualify as incentive stock options within the meaning of Section 422 of the
Code; or

(F) any combination of the foregoing.

(ii) The Committee in its discretion may place limitations on the extent, if
any, to which you may pay the aggregate purchase price by tendering shares of
Common Stock or electing net share settlement. If the shares of Common Stock
tendered or withheld are insufficient in value to pay the aggregate purchase
price, you must deliver the net unpaid amount to the Company’s Payroll and Stock
Transaction Group on the Exercise Date in cash or in one of the specified forms
of acceptable cash equivalents; provided, however, that if the net unpaid amount
is less than the value of one share of Common Stock, the Company may allow you
to pay such amount by having it withheld from your next paycheck.

(e) Tax Withholding. By accepting the Options, you agree to make adequate
provision for foreign (non-United States), federal, state and local taxes and
social insurance contributions (collectively, “Withholding Taxes”) required by
law to be withheld, if any, which arise in connection with the Options. The
Company shall have the right to deduct from any compensation or any other
payment of any kind due you (including withholding the issuance or delivery of
shares of Common Stock under the Options) the amount of any Withholding Taxes
required by law to be withheld as a result of the grant, vesting or exercise of
the Options, in whole or in part, or as otherwise may be required by applicable
law; provided, however, that the value of the shares of Common Stock withheld
may not exceed, by more than a fractional share, the statutory minimum
withholding amount required by law. In lieu of such deduction, the Company may
require you to make a cash payment to the Company equal to the amount required
to be withheld. If you do not make such payment when requested, the Company may
refuse to issue any Common Stock or deliver any stock certificate under this
Agreement or otherwise release for transfer any such shares until arrangements
satisfactory to the Company for such payment have been made. The Company may, in
its sole discretion, permit or require you to satisfy, in whole or in part, any
Withholding Tax obligation which may arise in connection with the Options either
by having the Company withhold from the shares to be issued upon exercise that
number of shares, or by delivering to the Company already-owned shares, in
either case having a fair market value equal to no more than the amount
necessary to satisfy the statutory minimum withholding amount due.

(f) Issuance of Shares upon Exercise. The Company will issue to you the shares
of Common Stock underlying the Options you exercise as soon as practicable after
the exercise date, subject to the Company’s receipt of the aggregate purchase
price and the requisite Withholding Taxes, if any. Unless and until you request
the Company to deliver a share certificate to you, or deliver shares
electronically or in certificate form to your designated broker, bank or nominee
on your behalf, the Company will retain the shares that you purchased through
exercise of the Options in uncertificated book entry form. Any share
certificates delivered will, unless the shares of Common Stock are registered or
an exemption from registration is available under applicable federal and state
law, bear a legend restricting transferability of such shares of Common Stock.

 

4



--------------------------------------------------------------------------------

4. Exercise Periods upon Termination of Service or Death.

(a) The Options, to the extent not earlier exercised or terminated, will
terminate and be of no force or effect upon the first occurrence of any one of
the following events:

(i) The expiration date set forth in the Notice;

(ii) The expiration of 90 days after your Termination of Service with the
Company, except in the case of your death, Total and Permanent Disability or
retirement with the consent of the Company;

(iii) The expiration of 13 months after the date of your retirement with the
consent of the Company;

(iv) The expiration of 13 months after the date of your Termination of Service
due to Total and Permanent Disability; or

(v) The expiration of 13 months after your date of death if you die (i) while
you are in the Service of the Company or (ii) within the period of time after
your termination of Service due to retirement or otherwise during which you were
entitled to exercise the Options.

(b) Retirement at your normal retirement date or at an optional retirement date
in accordance with the provisions of a retirement plan of the Company under
which you are then covered will constitute a retirement with the consent of the
Company for the purposes of this Agreement. The Committee has absolute and
uncontrolled discretion to determine whether any other termination of your
employment is to be considered as retirement with the consent of the Company for
the purposes of this Agreement and whether an authorized leave of absence or
absence on military or government service or otherwise shall constitute a
termination of employment for the purposes of this Agreement. Employment by the
Company will be deemed to include employment of you by, and to continue during
any period in which you are in the employ of, an Affiliate of the Company.
Unless determined otherwise by the Committee, if the Affiliate with which you
are employed ceases to be an entity in which the Company maintains a proprietary
interest by reason of stock ownership or otherwise, you will be considered to
have had a Termination of Service for purposes of this Agreement upon such
cessation. Any determination made by the Committee with respect to any matter
referred to in this Section 4 will be final and conclusive on all persons
affected thereby.

(c) Any person seeking to exercise your Options following your death must
provide to the Company appropriate documentation as may be requested by the
Committee to establish your death and such person’s right to exercise the
Options.

5. Nontransferability of Options. These Options are nontransferable otherwise
than by last will and testament or the laws of descent and distribution and,
during your lifetime, the Options may be exercised only by you or, during the
period you are under a legal disability, by your guardian or legal
representative, provided, however, that with the advance consent of the
Committee, vested Options may be transferred to one or more of your family
members or a trust, partnership or the like for the benefit of you and/or one or
more of your family members. Except as provided above, the Options and, before
exercise, the shares of Common Stock

 

5



--------------------------------------------------------------------------------

subject to purchase thereunder, may not be assigned, transferred, pledged,
hypothecated, subjected to any “put equivalent position,” “call equivalent
position” (as each preceding term is defined by Rule 16(a)-1 under the
Securities Exchange Act of 1934), or short position, or disposed of in any way
(whether voluntarily or involuntarily, by operation of law or otherwise) and
shall not be subject to execution, attachment or similar process.

6. Status for U.S. Federal Tax Purposes. The Options are not intended to qualify
as incentive stock options within the meaning of Section 422 of the Code, and
this Agreement shall be so construed. By accepting the Options you acknowledge
that, if you are a U.S. taxpayer for federal tax purposes, then upon exercise of
the Options, you will recognize ordinary income in an amount equal to the
excess, if any, of the Fair Market Value, as measured on the exercise date, of
the shares of Common Stock purchased over the aggregate purchase price paid. If
you are a taxpayer in any other jurisdiction, the taxation of your Options may
be different. You must comply with the provisions of Section 3(e) of this
Agreement with respect to any Withholding Tax obligations that arise as a result
of such exercise.

7. Adjustments for Corporate Transactions and Other Events.

(a) Mandatory Adjustments. In the event of a merger, consolidation, stock rights
offering, liquidation, statutory share exchange or similar event affecting Price
Group (each, a “Corporate Event”) or a stock dividend, stock split, reverse
stock split, separation, spinoff, reorganization, extraordinary dividend of cash
or other property, share combination or subdivision, or recapitalization or
similar event affecting the capital structure of Price Group (each, a “Share
Change”), the Committee shall make equitable and appropriate substitutions or
proportionate adjustments to the number of outstanding Options and the purchase
price per share to reflect such event; provided, however, that any fractional
Options resulting from any such adjustment shall be eliminated. Adjustments
under this paragraph will be made by the Committee, whose determination as to
what adjustments will be made and the extent thereof will be final, binding and
conclusive.

(b) Discretionary Adjustments. In the case of Corporate Events, the Committee
may make such other adjustments to outstanding Options as it determines to be
appropriate and desirable, which adjustments may include, without limitation,
(i) the cancellation of outstanding Options in exchange for payments of cash,
securities or other property or a combination thereof having an aggregate value
equal to the value of such Options, as determined by the Committee in its sole
discretion (it being understood that in the case of a Corporate Event with
respect to which stockholders of Price Group receive consideration other than
publicly traded equity securities of the ultimate surviving entity, any such
determination by the Committee that the value of an Option shall for this
purpose be deemed to equal the excess, if any, of the value of the consideration
being paid for each share of Common Stock pursuant to such Corporate Event over
the purchase price per share of such Option shall conclusively be deemed valid
and that any Option may be cancelled for no consideration upon a Corporate Event
if its purchase price per share does not exceed the value of the consideration
being paid for each share of Common Stock pursuant to such Corporate Event),
(ii) the substitution of securities or other property (including, without
limitation, cash or other securities of Price Group and securities of entities
other than Price Group) for the shares of Common Stock subject to outstanding
Options, and (iii) the substitution of equivalent awards, as determined in the
sole discretion of the Committee, of the surviving or successor entity or a
parent thereof. Notwithstanding the foregoing, any adjustments made pursuant to
Options that are incentive stock options within the meaning of Section 422 of
the Code shall be made in compliance with the requirements of Section 424(a) of
the Code.

 

6



--------------------------------------------------------------------------------

(c) Dissolution or Liquidation. Unless the Committee determines otherwise, all
of the Options shall terminate upon the dissolution or liquidation of Price
Group.

(d) Change in Control. Notwithstanding anything in this Agreement or the Plan to
the contrary, in the event that a Change in Control occurs, outstanding Options
will terminate upon the effective time of such Change in Control unless
provision is made in connection with the transaction for the continuation or
assumption of such Options by, or for the substitution of equivalent options, as
determined in the sole discretion of the Committee, of, the surviving or
successor entity or a parent thereof. In the event of such termination, (i) you
will be permitted, immediately before the Change in Control, to exercise the
Options, and (iii) the Committee may take any of the actions set forth in
Section 7(a) and 7(b) with respect to any or all of the Options. Implementation
of the provisions of the immediately foregoing sentence shall be conditioned
upon consummation of the Change in Control.

8. Non-Guarantee of Employment. Nothing in the Plan or this Agreement shall
alter your employment status with the Company, nor be construed as a contract of
employment between the Company and you, or as a contractual right of you to
continue in the employ of the Company for any period of time, or as a limitation
of the right of the Company to discharge you at any time with or without cause
or notice and whether or not such discharge results in the forfeiture of any
Options or any other adverse effect on your interests under the Plan.

9. Rights as Stockholder. You shall not have any of the rights of a stockholder
with respect to the shares of Common Stock subject to purchase under the Options
until such shares have been issued to you upon the due exercise of the Options.
No adjustment will be made for dividends or distributions or other rights for
which the record date is prior to the date such shares are issued to you.

10. The Company’s Rights. The existence of the Options will not affect in any
way the right or power of Price Group or its stockholders to make or authorize
any or all adjustments, recapitalizations, reorganizations or other changes in
the Company’s capital structure or its business, or any merger or consolidation
of the Company, or any issue of bonds, debentures, preferred or other stocks
with preference ahead of or convertible into, or otherwise affecting the Common
Stock or the rights thereof, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of the Company’s assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

11. Notices. All notices and other communications made or given pursuant to this
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered or mailed by certified mail, addressed to you at the address contained
in the records of the Company, or addressed to the Committee, care of the
Company for the attention of its Payroll and Stock Transaction Group in the
CFO-Finance Department at the Company’s principal executive office or, if the
receiving party consents in advance, transmitted and received via telecopy or
via such other electronic transmission mechanism as may be available to the
parties.

 

7



--------------------------------------------------------------------------------

12. Electronic Delivery of Documents.

(a) Methods of Delivery. The Company may from time to time electronically
deliver, via e-mail or posting on the Company’s website, these Terms,
information with respect to the Plan or the Options, any amendments to the
Agreement, and any reports of the Company provided generally to the Company’s
stockholders. You may receive from the Company, at no cost to you, a paper copy
of any electronically delivered documents by contacting the Payroll and Stock
Transaction Group in the CFO-Finance Department in the Baltimore, Maryland –
Pratt Street office or by telephone, at 410-345-7716.

(b) Consent and Acknowledgment. By your accepting the Notice correlating to
these Terms, you (i) consent to the electronic delivery of this Agreement, all
information with respect to the Plan and the Options and any reports of the
Company provided generally to the Company’s stockholders; (ii) acknowledge that
you may receive from the Company a paper copy of any documents delivered
electronically at no cost to you by contacting the Company by telephone or in
writing; (iii) further acknowledge that you may revoke your consent to the
electronic delivery of documents at any time by notifying the Company of such
revoked consent by telephone, postal service or electronic mail; and
(iv) further acknowledge that you understand that you are not required to
consent to electronic delivery of documents.

13. Recoupment. The terms and conditions of the Company’s Policy for Recoupment
of Incentive Compensation, adopted by the Board of Directors of the Company
effective April 14, 2010, as amended from time to time or any successor thereto
(the “Recoupment Policy”), are incorporated by reference into this Agreement and
shall apply to your Options if you on the Grant Date are or subsequently become
an executive officer or other senior executive who is subject to the Recoupment
Policy.

14. Entire Agreement. This Agreement, together with the correlating Notice and
the Plan, contain the entire agreement between you and the Company with respect
to the Options awarded hereunder. Any oral or written agreements,
representations, warranties, written inducements, or other communications made
prior to the acceptance of the Notice correlating to these Terms with respect to
the Options awarded hereunder shall be void and ineffective for all purposes.

15. Amendment. Except as otherwise provided in the Plan, the Committee may
unilaterally amend the terms of this Agreement, but no such amendment shall
materially impair your rights with respect to your Options without your consent,
except such an amendment made to cause the Plan or the Agreement to comply with
applicable law, applicable rule of any securities exchange on which the Common
Stock is listed or admitted for trading, or to prevent adverse tax or accounting
consequences for you or the Company or any of its Affiliates. The Company shall
give written notice to you of any such alteration or amendment of this Agreement
by the Committee as promptly as practical after the adoption thereof. The
foregoing shall not restrict the ability of you and the Company by mutual
consent to alter or amend this Agreement in any manner which is consistent with
the Plan and approved by the Committee.

16. Conformity with Plan. These Terms are intended to conform with, and are
subject to all applicable provisions of, the Plan. In the event of any ambiguity
in these Terms or any matters as to which these Terms are silent, the Plan shall
govern. A copy of the Plan is available at
https://home2.troweprice.com/tsso/tssoweb/SSOServlet or in hard copy upon
request to the Company’s Payroll and Stock Transaction Group in the CFO-Finance
Department in the Baltimore, Maryland – Pratt Street office or by telephone, at
410-345-7716.

 

8



--------------------------------------------------------------------------------

17. Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Maryland, without regard to its provisions
concerning the applicability of laws of other jurisdictions. As a condition of
this Agreement, you agree that you will not bring any action arising under, as a
result of, pursuant to or relating to, this Agreement in any court other than a
federal or state court in the districts which include Baltimore, Maryland, and
you hereby agree and submit to the personal jurisdiction of any federal court
located in the district which includes Baltimore, Maryland or any state court in
the district which includes Baltimore, Maryland. You further agree that you will
not deny or attempt to defeat such personal jurisdiction or object to venue by
motion or other request for leave from any such court.

18. Resolution of Disputes. Any dispute or disagreement which shall arise under,
or as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Committee in good faith in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Committee under or pursuant to this Agreement and any interpretation by the
Committee of the terms of this Agreement, will be final, binding and conclusive
on all persons affected thereby. You agree that before you may bring any legal
action arising under, as a result of, pursuant to or relating to, this Agreement
you will first exhaust your administrative remedies before the Committee. You
further agree that in the event that the Committee does not resolve any dispute
or disagreement arising under, as a result of, pursuant to or relating to, this
Agreement to your satisfaction, no legal action may be commenced or maintained
relating to this Agreement more than 24 months after the Committee’s decision.

19. Preemption of Applicable Laws or Regulations. Anything in this Agreement to
the contrary notwithstanding, if, at any time specified herein for the issue of
shares to you, any law, regulation or requirements of any governmental authority
having jurisdiction in the premises shall require either the Company or you to
take any action in connection with the shares then to be issued, the issue of
such shares will be deferred until such action shall have been taken.

20. 409A Savings Clause. This Agreement and the Options awarded hereunder are
intended to comply with, or otherwise be exempt from, Section 409A of the Code.
This Agreement and the Options shall be administered, interpreted and construed
in a manner consistent with this intent. Nothing in the Plan or this Agreement
shall be construed as including any feature for the deferral of compensation
other than the deferral of recognition of income until the exercise of the
Options. Should any provision of this Agreement or the Options be found not to
comply with, or otherwise be exempt from, the provisions of Section 409A of the
Code, it may be modified and given effect, in the sole discretion of the
Committee and without requiring your consent, in such manner as the Committee
determines to be necessary or appropriate to comply with, or to effectuate an
exemption from, Section 409A of the Code. The preceding provisions shall not be
construed as a guarantee or warranty by the Company of any particular tax effect
of the Options.

21. Service and Employment Acknowledgments. By accepting the Notice, you
acknowledge and agree that: (i) the Plan is established voluntarily by the
Company, is

 

9



--------------------------------------------------------------------------------

discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, unless otherwise provided in the Plan or this
Agreement; (ii) you are voluntarily participating in the Plan; (iii) the award
of Options is a one-time benefit which does not create any contractual or other
right to receive future awards of Options, or compensation or benefits in lieu
of Options, even if Options have been awarded repeatedly in the past; (iv) all
determinations with respect to any such future awards, including, but not
limited to, the times when Options shall be awarded or shall become vested or
exercisable and the number of Options subject to each award, will be at the sole
discretion of the Committee; (v) the value of the Options is an extraordinary
item of compensation which is outside the scope of your employment contract, if
any; (vi) the value of the Options is not part of normal or expected
compensation or salary for any purpose, including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments or similar payments, or bonuses, long-service awards, pension, welfare
or retirement benefits; (vii) the vesting of the Options ceases upon termination
of Service with the Company or transfer of employment from the Company, or other
cessation of eligibility for any reason, except as may otherwise be explicitly
provided in this Agreement; (viii) the value of the Options and the underlying
Shares cannot be predicted with certainty and will change over time and the
Company does not guarantee any future value; (ix) if you are not an employee of
the Company, the Options grant will not be interpreted to form an employment
contract or relationship with the Company; nothing in this Agreement shall
confer upon you any right to continue in the service of the Company or interfere
in any way with any right of the Company to terminate your service as a
director, an employee or consultant, as the case may be, at any time, subject to
applicable law; the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding your participation in
the Plan or your acquisition or sale of the Shares underlying the Options; and
(x) no claim or entitlement to compensation or damages arises if the value of
the Options or the underlying Shares decreases and in consideration for the
grant of the Options you irrevocably release the Company from any claim or
entitlement to compensation or damages that does arise in connection with the
Options.

22. Data Privacy Consent. For purposes of the implementation, administration and
management of the Options and the Plan or the effectuation of any acquisition,
equity or debt financing, joint venture, merger, reorganization, consolidation,
recapitalization, business combination, liquidation, dissolution, share
exchange, sale of stock, sale of material assets or other similar corporate
transaction involving the Company (a “Corporate Transaction”), you explicitly
and unambiguously consent, by accepting the Notice, to the collection, receipt,
use, retention and transfer, in electronic or other form, of your personal data
by and among the Company and its third party vendors or any potential party to a
potential Corporate Transaction. You understand that personal data (including
but not limited to, name, home address, telephone number, employee number,
employment status, social insurance number, tax identification number, date of
birth, nationality, job title or duties, salary and payroll location, data for
tax withholding purposes and Options awarded, cancelled, vested and unvested) is
held by the Company and may be transferred to any broker designated by the
Committee or third parties assisting in the implementation, administration and
management of the Options or the Plan or the effectuation of a Corporate
Transaction and you expressly authorize such transfer as well as the retention,
use, and the subsequent transfer of the data, in electronic or other form, by
the recipient(s) for these purposes. You understand that these recipients may be
located in your country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than your country. You understand
that personal data will be held only as long as is necessary to

 

10



--------------------------------------------------------------------------------

implement, administer and manage the Options or Plan or effect a Corporate
Transaction. You understand that, to the extent required by applicable law, you
may, at any time, request a list with the names and addresses of any potential
recipients of the personal data, view data, request additional information about
the storage and processing of data, require any necessary amendments to data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Company’s Payroll and Stock Transaction Group in the CFO-Finance
Department in the Baltimore, Maryland – Pratt Street office. You understand,
however, that refusing or withdrawing your consent may affect your ability to
accept an award of Options or otherwise participate in the Plan.

23. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

{Glossary begins on next page}

 

11



--------------------------------------------------------------------------------

GLOSSARY

(a) “Affiliate” means any entity, whether previously, now or hereafter existing,
in which the Company, directly or indirectly, at the relevant time has a
proprietary interest by reason of stock ownership or otherwise (including, but
not limited to, joint ventures, limited liability companies, and partnerships)
or any entity that provides services to the Company or a subsidiary or
affiliated entity of the Company.

(b) “Agreement” means the contract consisting of the Notice, the Terms and the
Plan.

(c) “Change in Control” has the meaning ascribed to such term in the Plan.

(d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
section, regulations and guidance.

(e) “Committee” means the Executive Compensation Committee, or such other
committee(s) or officer(s) duly appointed by the Board or the Executive
Compensation Committee to administer the Plan or delegated limited authority to
perform administrative actions under the Plan, and having such powers as shall
be specified by the Board or the Executive Compensation Committee; provided,
however, that at any time the Board may serve as the Committee in lieu of or in
addition to the Executive Compensation Committee or such other committee(s) or
officer(s) to whom administrative authority has been delegated.

(f) “Common Stock” means shares of common stock of T. Rowe Price Group, Inc.,
par value twenty cents ($0.20) per share and any capital securities into which
they are converted.

(g) “Company” means T. Rowe Price Group, Inc. and its Affiliates and successors,
except where the context otherwise requires. For purposes of determining whether
a Change of Control has occurred, Company shall mean only T. Rowe Price Group,
Inc.

(h) “Corporate Transaction” means the consummation of a reorganization, merger,
tender offer, share exchange, consolidation or other business combination,
acquisition of Price Group equity securities, or sale or other disposition of
all or substantially all of the assets of Price Group or the acquisition of
assets of another entity.

(i) “Executive Compensation Committee” means the Executive Compensation
Committee of the Board of Directors of T. Rowe Price Group, Inc.

(j) “Expiration Date” means the date set forth on the Notice indicating when the
Options expire if not sooner exercised, forfeited or otherwise terminated.

(k) “Fair Market Value” means, as of any date, unless otherwise determined by
the Committee, the official closing price per share of Common Stock for the
regular market session on that date on the principal exchange or market on which
the Common Stock is then listed or admitted to trading or, if no sale is
reported for that date, on the last preceding day on which a sale was reported,
all as reported by such source as the Committee may select.

 

12



--------------------------------------------------------------------------------

(l) “Grant Date” means the date set forth on the Notice indicating when the
grant of Options was approved by the Committee.

(m) “Notice” means the Notice of Replenishment of Stock Options which correlates
with these Terms and sets forth the specifics of the applicable award of
Options.

(n) “Option” means a right to purchase a specified number of shares of Common
Stock from Price Group at a specified price during a specified period of time
after the right becomes exercisable. Each Option represents a contractual
obligation of the Company to deliver one share of Common Stock to the option
holder upon due exercise of the Option.

(o) “Plan” means the T. Rowe Price Group, Inc. [2004 Stock][2012 Long-Term]
Incentive Plan.

(p) “Price Group” means T. Rowe Price Group, Inc.

(q) “Service” means your employment with the Company, inclusive of any period of
credited service that may be allocated to you by the Company in writing for
periods during which you were not employed with the Company. Your Service will
be considered to have ceased with the Company if, immediately after a sale,
merger or other corporate transaction, the trade, business or entity with which
you are employed is not T. Rowe Price Group, Inc. or its successor or an
Affiliate of T. Rowe Price Group, Inc. or its successor.

(r) “Termination of Service” means the termination of your employment with the
Company. Temporary absences from employment because of illness, vacation or
leave of absence and transfers among entities which comprise the Company,
including all Affiliates, shall not be considered Terminations of Service;
provided, however, that the Committee has discretion to determine that a
Termination of Service has occurred if, for six continuous months, you are
absent or otherwise unable for any reason to perform substantially all the
essential duties of your position, as determined by the Committee. The Committee
has discretion to determine the date upon which you incur a Termination of
Service.

(s) “Terms” mean this Statement of Additional Terms Regarding Awards of Stock
Options.

(t) “Total and Permanent Disability” means that you are (i) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to last until your death or
result in death, or (ii) determined to be totally disabled by the Social
Security Administration or other governmental or quasi-governmental body that
administers a comparable social insurance program outside of the United States
in which you participate and which conditions the right to receive benefits
under such program on your being unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to last until your death or result in death. The Committee
may require such medical or other evidence as it deems necessary to judge the
nature and permanency of your condition.

 

13



--------------------------------------------------------------------------------

(u) “Withholding Taxes” means any foreign (non-United States), federal, state
and local taxes and social insurance contributions required by law to be
withheld which arise in connection with the Options.

(v) “You”; “Your”. You means the recipient of the Options as reflected in the
Notice. Whenever the word “you” or “your” is used in any provision of this
Agreement under circumstances where the provision should logically be construed,
as determined by the Committee, to apply to the estate, personal representative,
or beneficiary to whom the Options may be transferred by will or by the laws of
descent and distribution, the words “you” and “your” shall be deemed to include
such person.

{end of document}

 

14